

REVOLVING CREDIT AND SECURITY AGREEMENT
 
THE LENDERS PARTY HERETO
 
(LENDERS)
 
AND
 
PNC BANK, NATIONAL ASSOCIATION
 
(AS LENDER AND AS AGENT)
 
WITH
 
ZANETT, INC.
ZANETT COMMERCIAL SOLUTIONS, INC.


(BORROWERS)
 
January 27, 2011

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
I  DEFINITIONS.
1
1.1.
 
Accounting Terms
1
1.2.
 
General Terms
1
1.3.
 
Uniform Commercial Code Terms
21
1.4.
 
Certain Matters of Construction
21
   
II  ADVANCES, PAYMENTS.
22
2.1.
 
Revolving Advances.
22
2.2.
 
Procedure for Borrowing Revolving Advances.
23
2.3.
 
Disbursement of Advance Proceeds
25
2.4.
 
Maximum Advances
25
2.5.
 
Repayment of Advances.
26
2.6.
 
Repayment of Excess Advances
26
2.7.
 
Statement of Account
26
2.8.
 
Letters of Credit
27
2.9.
 
Issuance of Letters of Credit.
27
2.10.
 
Requirements For Issuance of Letters of Credit.
28
2.11.
 
Disbursements, Reimbursement.
28
2.12.
 
Repayment of Participation Advances.
29
2.13.
 
Documentation
30
2.14.
 
Determination to Honor Drawing Request
30
2.15.
 
Nature of Participation and Reimbursement Obligations
30
2.16.
 
Indemnity
32
2.17.
 
Liability for Acts and Omissions
32
2.18.
 
Additional Payments
33
2.19.
 
Manner of Borrowing and Payment.
33
2.20.
 
Use of Proceeds.
35
2.21.
 
Defaulting Lender.
35
   
III  INTEREST AND FEES.
36
3.1.
 
Interest
36
3.2.
 
Letter of Credit Fees.
37
3.3.
 
Closing Fee and Facility Fee.
37
3.4.
 
Collateral Management Fee and Collateral Monitoring Fee.
38
3.5.
 
Computation of Interest and Fees
38
3.6.
 
Maximum Charges
38
3.7.
 
Increased Costs
38
3.8.
 
Basis For Determining Interest Rate Inadequate or Unfair
39
3.9.
 
Capital Adequacy.
40
3.10.
 
Gross Up for Taxes
40
3.11.
 
Withholding Tax Exemption.
41
   
IV  COLLATERAL: GENERAL TERMS.
42
4.1.
 
Security Interest in the Collateral
42
4.2.
 
Perfection of Security Interest
42


 
i

--------------------------------------------------------------------------------

 


4.3.
 
Disposition of Collateral
42
4.4.
 
Preservation of Collateral
43
4.5.
 
Ownership of Collateral.
43
4.6.
 
Defense of Agent’s and Lenders’ Interests
44
4.7.
 
Books and Records
44
4.8.
 
Financial Disclosure
44
4.9.
 
Compliance with Laws
44
4.10.
 
Inspection of Premises
45
4.11.
 
Insurance
45
4.12.
 
Failure to Maintain Insurance
46
4.13.
 
Payment of Taxes
46
4.14.
 
Payment of Leasehold Obligations
47
4.15.
 
Receivables.
47
4.16.
 
Inventory
49
4.17.
 
Maintenance of Equipment
49
4.18.
 
Exculpation of Liability
49
4.19.
 
Environmental Matters.
50
4.20.
 
Financing Statements
50
   
V  REPRESENTATIONS AND WARRANTIES.
50
5.1.
 
Authority
50
5.2.
 
Formation and Qualification.
51
5.3.
 
Survival of Representations and Warranties
51
5.4.
 
Tax Returns
51
5.5.
 
Financial Statements.
51
5.6.
 
Entity Names
52
5.7.
 
O.S.H.A. and Environmental Compliance.
52
5.8.
 
Solvency; No Litigation, Violation, Indebtedness or Default.
53
5.9.
 
Patents, Trademarks, Copyrights and Licenses
54
5.10.
 
Licenses and Permits
55
5.11.
 
Default of Indebtedness
55
5.12.
 
No Default
55
5.13.
 
No Burdensome Restrictions
55
5.14.
 
No Labor Disputes
55
5.15.
 
Margin Regulations
55
5.16.
 
Investment Company Act
55
5.17.
 
Disclosure
56
5.18.
 
Delivery of Subordinated Debt Documents
56
5.19.
 
Swaps
56
5.20.
 
Conflicting Agreements
56
5.21.
 
Application of Certain Laws and Regulations
56
5.22.
 
Business and Property of Borrowers
56
5.23.
 
Section 20 Subsidiaries
56
5.24.
 
Anti-Terrorism Laws.
56
5.25.
 
Trading with the Enemy
57
5.26.
 
Federal Securities Laws
57


 
ii

--------------------------------------------------------------------------------

 


VI  AFFIRMATIVE COVENANTS.
57
6.1.
 
Payment of Fees
57
6.2.
 
Conduct of Business and Maintenance of Existence and Assets
58
6.3.
 
Violations
58
6.4.
 
Government Receivables
58
6.5.
 
Fixed Charge Coverage Ratio
58
6.6.
 
Execution of Supplemental Instruments
58
6.7.
 
Payment of Indebtedness
58
6.8.
 
Standards of Financial Statements
59
6.9.
 
Federal Securities Laws
59
6.10.
 
Leases
59
6.12.
 
Landlord Waivers and Consents
59
6.13.
 
DBA and DRI
59
   
VII  NEGATIVE COVENANTS.
59
7.1.
 
Merger, Consolidation, Acquisition and Sale of Assets.
60
7.2.
 
Creation of Liens
60
7.3.
 
Guarantees
60
7.4.
 
Investments
60
7.5.
 
Loans
60
7.6.
 
Capital Expenditures
60
7.7.
 
Dividends and Distributions
61
7.8.
 
Indebtedness
61
7.9.
 
Nature of Business
61
7.10.
 
Transactions with Affiliates
61
7.11.
 
Leases
61
7.12.
 
Subsidiaries and Joint Ventures.
61
7.13.
 
Fiscal Year and Accounting Changes
62
7.14.
 
Pledge of Credit
62
7.15.
 
Amendment of Organizational Documents
62
7.16.
 
Compliance with ERISA
62
7.17.
 
Prepayment of Indebtedness
62
7.18.
 
Anti-Terrorism Laws
62
7.19.
 
Trading with the Enemy Act
63
7.20.
 
Subordinated Debt
63
7.21.
 
DBA and DRI.
63
   
VIII  CONDITIONS PRECEDENT.
63
8.1.
 
Conditions to Initial Advances
63
8.2.
 
Conditions to Each Advance
67
   
IX  INFORMATION AS TO BORROWERS.
68
9.1.
 
Disclosure of Material Matters
68
9.2.
 
Borrowing Base Certificates
68
9.3.
 
Agings
68
9.4.
 
Other Documents
68
9.5.
 
Litigation
69
9.6.
 
Material Occurrences
69
9.7.
 
Government Receivables
69


 
iii

--------------------------------------------------------------------------------

 


9.8.
 
Annual Financial Statements
69
9.9.
 
Quarterly Financial Statements.
70
9.10.
 
Monthly Financial Statements
70
9.11.
 
Other Reports
70
9.12.
 
Additional Information
70
9.13.
 
Projected Operating Budget
71
9.14.
 
Variances From Operating Budget
71
9.15.
 
Notice of Suits, Adverse Events
71
9.16.
 
ERISA Notices and Requests
71
9.17.
 
Additional Documents
72
   
X  EVENTS OF DEFAULT.
72
10.1.
 
Nonpayment
72
10.2.
 
Breach of Representation
72
10.3.
 
Financial Information
72
10.4.
 
Judicial Actions
72
10.5.
 
Noncompliance
72
10.6.
 
Judgments
73
10.7.
 
Bankruptcy
73
10.8.
 
Inability to Pay
73
10.9.
 
Affiliate Bankruptcy
73
10.10.
 
Material Adverse Effect
73
10.11.
 
Lien Priority
73
10.12.
 
Subordinated Debt Default
73
10.13.
 
Cross Default
74
10.14.
 
Change of Ownership or Control
74
10.15.
 
Invalidity
74
10.16.
 
Licenses
74
10.17.
 
Seizures
74
10.18.
 
Operations
74
10.19.
 
Pension Plans
75
   
XI  LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
75
11.1.
 
Rights and Remedies.
75
11.2.
 
Agent’s Discretion
76
11.3.
 
Setoff
76
11.4.
 
Rights and Remedies not Exclusive
77
11.5.
 
Allocation of Payments After Event of Default
77
   
XII  WAIVERS AND JUDICIAL PROCEEDINGS.
78
12.1.
 
Waiver of Notice
78
12.2.
 
Delay
78
12.3.
 
Jury Waiver
78
   
XIII  EFFECTIVE DATE AND TERMINATION.
78
13.1.
 
Term
78
13.2.
 
Termination
79


 
iv

--------------------------------------------------------------------------------

 


XIV  REGARDING AGENT.
79
14.1.
 
Appointment
79
14.2.
 
Nature of Duties
80
14.3.
 
Lack of Reliance on Agent and Resignation
80
14.4.
 
Certain Rights of Agent
80
14.5.
 
Reliance
81
14.6.
 
Notice of Default
81
14.7.
 
Indemnification
81
14.8.
 
Agent in its Individual Capacity
81
14.9.
 
Delivery of Documents
81
14.10.
 
Borrowers’ Undertaking to Agent
82
14.11.
 
No Reliance on Agent’s Customer Identification Program
82
14.12.
 
Other Agreements
82
   
XV  BORROWING AGENCY.
82
15.1.
 
Borrowing Agency Provisions.
82
15.2.
 
Waiver of Subrogation
83
   
XVI  MISCELLANEOUS.
83
16.1.
 
Governing Law
83
16.2.
 
Entire Understanding.
84
16.3.
 
Successors and Assigns; Participations; New Lenders.
85
16.4.
 
Application of Payments
87
16.5.
 
Indemnity
88
16.6.
 
Notice
88
16.7.
 
Survival
90
16.8.
 
Severability
90
16.9.
 
Expenses
90
16.10.
 
Injunctive Relief
90
16.11.
 
Consequential Damages
90
16.12.
 
Captions
91
16.13.
 
Counterparts; Facsimile Signatures
91
16.14.
 
Construction
91
16.15.
 
Confidentiality; Sharing Information
91
16.16.
 
Publicity
92
16.17.
 
Certifications From Banks and Participants; US PATRIOT Act
92


 
v

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AND SECURITY AGREEMENT
 
Revolving Credit and Security Agreement dated as of January 27, 2011 among
ZANETT, INC. a corporation organized under the laws of Delaware (“Zanett”),
ZANETT COMMERCIAL SOLUTIONS, INC., a corporation organized under the laws of
Delaware that is a wholly-owned subsidiary of Zanett (“ZCS”), all other direct
or indirect subsidiaries of Zanett that may from time to time hereafter become
party hereto as borrowers (Zanett, ZCS and such other subsidiaries collectively
called the “Borrowers” and each a “Borrower”),  the financial institutions which
are now or which may from time to time hereafter become party hereto as lenders
(collectively, the “Lenders” and individually a “Lender”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as agent for the Lenders (in such capacity, the “Agent”).
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:
 
I           DEFINITIONS.
 
1.1.                 Accounting Terms.  As used in this Agreement, the Other
Documents or any certificate, report or other document made or delivered
pursuant to this Agreement, accounting terms not defined in Section 1.2 or
elsewhere in this Agreement and accounting terms partly defined in Section 1.2
to the extent not defined, shall have the respective meanings given to them
under GAAP; provided, however, whenever such accounting terms are used for the
purposes of determining compliance with financial covenants in this Agreement,
such accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of Borrowers for the fiscal year
ended December 31, 2009.
 
1.2.                 General Terms.  For purposes of this Agreement the
following terms shall have the following meanings:
 
“Accountants” shall have the meaning set forth in Section 9.8.
 
“Acquisition” shall have the meaning set forth in Section 7.1(a).
 
“Advance Rates” shall mean the advance rates specified in clauses (i) and (ii)
of Section 2.1(a).
 
“Advances” shall mean and include the Revolving Advances and the Letters of
Credit.
 
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 5% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.

 

--------------------------------------------------------------------------------

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
 
“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one-half of one percent (0.5%), and (iii) the
Eurodollar Rate in effect on such day for Interest Periods of one month
commencing on such day plus one percent (1%).
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of any Governmental Body, and all orders, judgments and
decrees of all courts and arbitrators.
 
“Applicable Margin” shall mean (a) with respect to Domestic Rate Loans, one and
one-quarter percent (1.25%) and (b) with respect to Eurodollar Rate Loans, three
and a half percent (3.5%).
 
“Authority” shall have the meaning set forth in Section 4.19(d).
 
“Availability Reserve” shall mean (a) on the Closing Date, $500,000; (b) from
(and including) the date following the Closing Date and until the Borrowers
deliver to the Agent in accordance with Section 9.8 their audited financial
statements for the fiscal year ending December 31, 2011 (the “2011 Financials
Delivery Date”), $750,000, (c) from the 2011 Financials Delivery Date and until
the Borrowers deliver to the Agent in accordance with Section 9.8 their audited
financial statements for the fiscal year ending December 31, 2012 (the “2012
Financials Delivery Date”), $500,000, and (d) from and after the 2012 Financials
Delivery Date, $0; provided, however, that the Availability Reserve shall not be
reduced on the 2011 Financials Delivery Date or the 2012 Financials Delivery
Date unless (i) no Default or Event of Default shall have occurred and be
continuing on such date and (ii) the average Undrawn Availability for the 60-day
period immediately preceding such date shall be at least $1,000,000.
 
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 
2

--------------------------------------------------------------------------------

 

“Billable Hours” shall mean, as of any date of determination with respect to any
Open Contract, the total number of unbilled hours recorded by the Borrowers’
consultants on Zanett’s billing system for services rendered under such Open
Contract during the 30-day period immediately preceding such determination date,
which the Borrowers expect in good faith to include in the next invoice they
submit under such Open Contract.
 
“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).
 
“Blocked Person” shall have the meaning set forth in Section 5.24(b).
 
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
 
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.
 
“Borrowers’ Account” shall have the meaning set forth in Section 2.7.
 
“Borrowing Agent” shall mean Zanett.
 
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Financial Officer or
Controller of the Borrowing Agent and delivered to the Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.
 
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey, or New York, New York and, if the
applicable Business Day relates to any Eurodollar Rate Loans, such day must also
be a day on which dealings are carried on in the London interbank market.
 
“Calculation Period” shall mean (a) the Borrowers’ fiscal quarter ended
September 30, 2010, (b) the two consecutive fiscal quarters of the Borrowers
ending December 31, 2010, (c) the three consecutive fiscal quarters of the
Borrowers ending March 31, 2011, and (d) each period consisting of four
consecutive fiscal quarters of the Borrowers (irrespective of whether they are
part of the same fiscal year), ending on or after June 30, 2011, taken as a
single fiscal period.
 
“Capital Expenditures” shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for Capitalized Lease Obligations) by Borrowers during such period
that are required by GAAP to be included in or reflected by the property, plant
and equipment or similar fixed asset accounts (or intangible accounts subject to
amortization) on the balance sheet of Borrowers.

 
3

--------------------------------------------------------------------------------

 

 “Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
“Change of Control” shall mean (a) any “person” or “group” (within the meanings
of Sections 13(d) and 14(d) of the Exchange Act), other than Claudio Guazzoni
and Bruno Guazzoni, their immediate family members and heirs, and trusts
controlled by Claudio Guazzoni and Bruno Guazzoni, respectively, and Rockport
becomes the “beneficial owner” (as defined in Rule 13(d)-3 under the Exchange
Act), directly or indirectly, of ten percent (10%) or more of the outstanding
and issued Voting Stock of Zanett, (b) Zanett ceases to own one hundred percent
of the issued and outstanding Equity Interests of any other Borrower, or (c) any
Person, other than Claudio Guazzoni or Bruno Guazzoni controls (directly or
indirectly) management, major decisions, or day to day operations of any
Borrower.
 
 “Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.
 
“Closing Date” shall mean January 27, 2011 or such other date as may be agreed
to by the parties hereto.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
“Collateral” shall mean and include:
 
(a)           all Receivables;
 
(b)           all Equipment;
 
(c)           all General Intangibles;
 
(d)           all Inventory;
 
(e)           all Investment Property;
 
(f)           all Real Property;
 
(g)           all Subsidiary Stock;

 
4

--------------------------------------------------------------------------------

 

(h)           the Leasehold Interests;
 
(i)           all of each Borrower’s right, title and interest in and to,
whether now owned or hereafter acquired and wherever located, (i) its respective
goods and other property including, but not limited to, all merchandise returned
or rejected by Customers, relating to or securing any of the Receivables; (ii)
all of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by any Borrower, all real and personal property of third parties in
which such Borrower has been granted a lien or security interest as security for
the payment or enforcement of Receivables; (viii) all letter of credit rights
(whether or not the respective letter of credit is evidenced by a writing); (ix)
all supporting obligations; and (x) any other goods, personal property or real
property now owned or hereafter acquired in which any Borrower has expressly
granted a security interest or may in the future grant a security interest to
Agent hereunder, or in any amendment or supplement hereto or thereto, or under
any other agreement between Agent and any Borrower;
 
(j)           all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f),
(g), (h) or (i) of this Paragraph; and
 
(k)           all proceeds and products of (a), (b), (c), (d), (e), (f), (g),
(h), (i) and (j) in whatever form, including, but not limited to:  cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.
 
“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d).
 
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

 
5

--------------------------------------------------------------------------------

 

“Compliance Certificate” shall mean a compliance certificate to be signed by the
Chief Executive Officer, President or Chief Financial Officer of Borrowing
Agent, which shall state that, based on an examination sufficient to permit such
officer to make an informed statement, (i) no Default or Event of Default
exists, or if such is not the case, specifying such Default or Event of Default,
its nature, when it occurred, whether it is continuing and the steps being taken
by Borrowers with respect to such default, (ii) each of the representations and
warranties of Borrowers in the Agreement and the Other Documents is true and
correct on the date of such Compliance Certificate except to the extent that
such representation and warranty is made of a of a date certain, in which event
such representation and warranty shall be true and correct as of such date
certain, (iii) to the best of such officer’s knowledge, the Borrowers are in
compliance with all covenants under the Agreement and (iv) the Borrowers’ are in
compliance with the requirements or restrictions imposed by Sections 6.5, 7.5,
7.6, 7.7 and 7.11. The computations used to determine such compliance shall be
appended to the Compliance Certificate.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents or the Subordinated Debt Documents, including any Consents required
under all applicable federal, state or other Applicable Law.
 
“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.
 
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
 
“Customs” shall have the meaning set forth in Section 2.10(b).
 
“DBA” shall mean DBA Group, LLC, a Georgia limited liability company.
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1.
 
“Defaulting Lender” shall have the meaning set forth in Section 2.21(a).
 
“Depository Accounts” shall have the meaning set forth in Section 4.15(h).
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
 
“Drawing Date” shall have the meaning set forth in Section 2.11(b).

 
6

--------------------------------------------------------------------------------

 

“DRI” shall mean Data Road, Inc., a Florida corporation.
 
“Early Termination Date” shall have the meaning set forth in Section 13.1.
 
“EBITDA” shall mean, with respect to any period and determined on a consolidated
basis in accordance with GAAP, Borrowers’ net income after taxes for such period
(excluding any extraordinary gains or losses) plus all interest expense,
non-cash compensation expense (net of cash payments made for prior periods),
federal, state and local income tax expense, and depreciation and amortization
expense for such period.
 
“Eligible Prebillings” shall mean and include as of any date of determination an
amount equal to the product of (a) the aggregate number of Billable Hours as of
such date times (b) the average billing rate per hour or the contracted rate, if
applicable, of the Borrowers’ consultants during the six-month period
immediately preceding such date.
 
“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its sole credit judgment, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate; provided, that Agent shall give Borrowers written notice of any
eligibility criteria established by Agent and not set forth herein. A Receivable
shall not be deemed eligible unless such Receivable is subject to Agent’s first
priority perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent.  In addition, no Receivable shall be an Eligible
Receivable if:
 
(a)           it arises out of a sale made or a service rendered by any Borrower
to an Affiliate of any Borrower or to a Person controlled by an Affiliate of any
Borrower;
 
(b)           it is due or unpaid more than ninety (90) days after the original
invoice date or more than 60 days after the original due date;
 
(c)           fifty percent (50%) or more of the Receivables from such Customer
are not deemed Eligible Receivables hereunder.  Such percentage may, in Agent’s
sole discretion, be increased or decreased from time to time;
 
(d)           any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;
 
(e)           the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors, (iv)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vii) acquiesce to, or fail to have dismissed, any petition which is
filed against it in any involuntary case under such bankruptcy laws, or (viii)
take any action for the purpose of effecting any of the foregoing;

 
7

--------------------------------------------------------------------------------

 

(f)           the sale is made or service is rendered to a Customer outside the
continental United States of America or Canada, unless the sale is on letter of
credit, guaranty or acceptance terms, in each case acceptable to Agent in its
sole discretion;
 
(g)           the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
 
(h)           Agent believes, in its sole judgment, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;
 
(i)           the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;
 
(j)           the goods giving rise to such Receivable have not been delivered
to and accepted by the Customer and the Agent has not received evidence
satisfactory to it that the applicable Borrower has delayed delivery or
performance at the Customer’s request and such delay shall not subject such
Receivable to any offset, deduction, defense, dispute or counterclaim, or the
services giving rise to such Receivable have not been performed by the
applicable Borrower and accepted by the Customer, or the Receivable otherwise
does not represent a final sale;
 
(k)           the Receivables of the Customer exceed a credit limit determined
by Agent, in its sole discretion, to the extent such Receivable exceeds such
limit;
 
(l)           the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim, the Customer is also a creditor or supplier of a
Borrower or the Receivable is contingent in any respect or for any reason;
 
(m)           the applicable Borrower has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
Ordinary Course of Business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;
 
(n)           any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed;
 
(o)           such Receivable is not payable to a Borrower;
 
(p)           if such Receivable is invoiced after the Closing Date, the invoice
does not instruct the account debtor to make payments thereon directly to a
Blocked Account, a Depository Account or a mailbox controlled by Agent; or

 
8

--------------------------------------------------------------------------------

 

(q)           such Receivable is not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its discretion in a
reasonable manner.
 
Eligible Receivables shall not include Receivables acquired by a Borrower as
part of an Acquisition until Agent has performed such due diligence as it may
require in its sole discretion with respect to such Receivables and shall be
satisfied with the results thereof.
 
“Environmental Complaint” shall have the meaning set forth in Section 4.19(d).
 
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.
 
“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
 
“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum determined by Agent
by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (a) the higher of (i) the rate of interest
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) to be the average of the London
interbank offered rates for U.S. Dollars quoted by the British Bankers’
Association as set forth on Moneyline Telerate (or appropriate successor or, if
British Banker’s Association or its successor ceases to provide such quotes, a
comparable replacement determined by Agent) display page 3750 (or such other
display page on the Moneyline Telerate system as may replace display page 3750)
two (2) Business Days prior to the first day of such Interest Period for an
amount comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period and (ii) one percent (1%) by (b) a
number equal to 1.00 minus the Reserve Percentage.  The Eurodollar Rate may also
be expressed by the following formula:
 
 
9

--------------------------------------------------------------------------------

 

Higher of (i) the average of London interbank offered rates quoted by BBA as
shown on Eurodollar Rate Moneyline Telerate Service display page 3750 or
appropriate successor and (ii) 1%
           1.00 - Reserve Percentage.
 
The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
 
“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.
 
“Event of Default” shall have the meaning set forth in Article X.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” shall mean the rate per annum determined by the Agent
in accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the "open" rate for federal funds transactions as
of the opening of business for federal funds transactions among members of the
Federal Reserve System arranged by federal funds brokers on such day, as quoted
by Garvin Guybutler Corporation, any successor entity thereto, or any other
broker selected by the Agent, as set forth on the applicable Telerate display
page; provided, however; that if such day is not a Business Day, the Federal
Funds Open Rate for such day shall be the "open" rate on the immediately
preceding Business Day, or if no such rate shall be quoted by a Federal funds
broker at such time, such other rate as determined by the Agent in accordance
with its usual procedures.
 
“Fixed Charge Coverage Ratio” shall mean, with respect to any period, the ratio
(calculated for Borrowers on a Consolidated Basis) of (a) Borrowers’ EBITDA for
such period minus Borrowers’ unfinanced capital expenditures for such period to
(b) cash taxes paid by Borrowers during such period plus Senior Debt Payments
and Subordinated Debt Payments made by Borrowers during such period.

 
10

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a).
 
 “GAAP” shall mean generally accepted accounting principles in the United States
of America as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination consistently applied.  If at any
time any change in GAAP would affect the computation of any financial ratio or
requirements set forth in this Agreement or any Other Documents, and Borrowers
shall so request, Agent and Borrowers shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrowers shall provide to Agent financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).
 
“Governmental Acts” shall have the meaning set forth in Section 2.16.
 
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
 
 “Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et  seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.
 
 
11

--------------------------------------------------------------------------------

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
 
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
 
“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and  all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person.  Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
 
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
 
“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
 
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.
 
“Intercreditor Agreement” shall mean the Rockport Intercreditor Agreement or the
ZOF Intercreditor Agreement; and “Intercreditor Agreements” shall mean all of
the foregoing, collectively.
 
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower and/or its Subsidiaries of increasing
floating rates of interest applicable to Indebtedness.
 
 
12

--------------------------------------------------------------------------------

 

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.
 
“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
 
“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.
 
“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to any premises which from time to time may be leased by such
Borrower.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by PNC or any of its Subsidiaries or Affiliates and with respect to
which the Agent confirms meets the following requirements: such Interest Rate
Hedge (i) is documented in a standard International Swap Dealer Association
Agreement, (ii) provides for the method of calculating the reimbursable amount
of the provider's credit exposure in a reasonable and customary manner, and
(iii) is entered into for hedging (rather than speculative) purposes.  The
liabilities of any Borrower to the provider of any Lender-Provided Interest Rate
Hedge (the “Hedge Liabilities”) shall be “Obligations” hereunder and otherwise
treated as Obligations for purposes of each of the Other Documents. The Liens
securing the Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the Other Documents.
 
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2.
 
“Letter of Credit Borrowing” shall have the meaning set forth in Section
2.11(d).
 
“Letter of Credit Sublimit” shall mean $1,000,000.
 
“Letters of Credit” shall have the meaning set forth in Section 2.8.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
 
 
13

--------------------------------------------------------------------------------

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of any Borrower, (b) any Borrower’s ability to duly and
punctually pay or perform the Obligations in accordance with the terms thereof,
(c) the value of the Collateral, or Agent’s Liens on the Collateral or the
priority of any such Lien or (d) the practical realization of the benefits of
Agent’s and each Lender’s rights and remedies under this Agreement and the Other
Documents.
 
“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
 
“Maximum Revolving Advance Amount” shall mean $10,000,000.
 
“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
 
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d).
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
 
“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest or other amounts is allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, whether
arising under this Agreement, the Other Documents or any agreement, instrument
or document in connection therewith whether or not for the payment of money,
whether arising by reason of an extension of credit, opening of a letter of
credit, loan, equipment lease or guarantee, under any interest or currency swap,
future, option or other similar agreement, or in any other manner, whether
arising out of overdrafts or deposit or other accounts or electronic funds
transfers (whether through automated clearing houses or otherwise) or out of the
Agent’s or any Lenders non-receipt of or inability to collect funds or otherwise
not being made whole in connection with depository transfer check or other
similar arrangements, whether direct or indirect (including those acquired by
assignment or participation), absolute or contingent, joint or several, due or
to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, regardless of how such indebtedness or liabilities
arise or by what agreement or instrument they may be evidenced or whether
evidenced by any agreement or instrument, including, but not limited to, any and
all of any Borrower’s Indebtedness and/or liabilities under this Agreement, the
Other Documents or under any other agreement in connection therewith between
Agent or Lenders and any Borrower and any related amendments, extensions,
renewals or increases thereof and all obligations of any Borrower to Agent or
any Lender to perform acts or refrain from taking any action under any thereof.
 
 
14

--------------------------------------------------------------------------------

 

“Open Contract” shall mean, with respect to each Borrower, any contract duly
entered into by such Borrower and a Customer located in the continental United
States or Canada providing for the sale of goods or the performance of services
by such Borrower to or for the benefit of such Customer in the ordinary course
of such Borrower’s business; provided, however, that no such contract shall be
deemed to be an “Open Contract” (a) after it ceases to be in full force and
effect (whether by reason of scheduled expiration, termination by any party for
any reason, or otherwise), (b) after the completion by the Borrower of its
obligations thereunder, (c) after the issuance by the Borrower of invoices
totaling the full amount the Customer agreed to pay for goods and services
thereunder or (d) if the Receivables arising therefrom do not constitute
Eligible Receivables.
 
“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.
 
 “Other Documents” shall mean the Revolving Credit Notes, the Questionnaire, the
Intercreditor Agreements, any Lender-Provided Interest Rate Hedge and any and
all other agreements, instruments and documents, including guaranties, pledges,
powers of attorney, consents, interest or currency swap agreements or other
similar agreements and all other writings heretofore, now or hereafter executed
by any Borrower or Subordinated Creditor and/or delivered to Agent or any Lender
in respect of the transactions contemplated by this Agreement.
 
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
 
“Participation Advance” shall have the meaning set forth in Section 2.11(d).
 
“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
 
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
 
15

--------------------------------------------------------------------------------

 

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or (ii)
has at any time within the preceding five years been maintained by any entity
which was at such time a member of the Controlled Group for employees of any
entity which was at such time a member of the Controlled Group.
 
“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being contested in good faith and by appropriate
proceedings and with respect to which proper reserves have been taken by
Borrowers; provided, that, the Lien shall have no effect on the priority of the
Liens in favor of Agent or the value of the assets in which Agent has such a
Lien and a stay of enforcement of any such Lien shall be in effect; (c) Liens
disclosed in the financial statements referred to in Section 5.5, the existence
of which Agent has consented to in writing; (d) deposits or pledges to secure
obligations under worker’s compensation, social security or similar laws, or
under unemployment insurance; (e) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (f) Liens arising by virtue of the
rendition, entry or issuance against any Borrower or any Subsidiary, or any
property of any Borrower or any Subsidiary, of any judgment, writ, order, or
decree for so long as each such Lien (i) is in existence for less than 20
consecutive days after it first arises or is being Properly Contested and (ii)
is at all times junior in priority to any Liens in favor of Agent; (g)
mechanics’, workers’, materialmen’s or other like Liens arising in the Ordinary
Course of Business with respect to obligations which are not due or which are
being contested in good faith by the applicable Borrower; (h) Liens placed upon
fixed assets hereafter acquired to secure a portion of the purchase price
thereof, provided that (x) any such lien shall not encumber any other property
of any Borrower and (y) the aggregate amount of Indebtedness secured by such
Liens incurred as a result of such purchases during any fiscal year shall not
exceed the amount provided for in Section 7.6; (i) other Liens incidental to the
conduct of any Borrower’s business or the ownership of its property and assets
which were not incurred in connection with the borrowing of money or the
obtaining of advances or credit, and which do not in the aggregate materially
detract from Agent’s or Lenders’ rights in and to the Collateral or the value of
any Borrower’s property or assets or which do not materially impair the use
thereof in the operation of any Borrower’s business; and (j) Liens disclosed on
Schedule 1.2.
 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Borrower or any member of the Controlled Group or any such Plan to which any
Borrower or any member of the Controlled Group is required to contribute on
behalf of any of its employees.
 
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
 
 
16

--------------------------------------------------------------------------------

 

“Projections” shall have the meaning set forth in Section 5.5(a).
 
 “Properly Contested” shall mean, in the case of any Indebtedness of any Person
(including any taxes) that is not paid as and when due or payable by reason of
such Person’s bona fide dispute concerning its liability to pay same or
concerning the amount thereof, (i) such Indebtedness is being properly contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) such Person has established appropriate reserves as shall be
required in conformity with GAAP; (iii) the non-payment of such Indebtedness
while it is being contested will not have a Material Adverse Effect and will not
result in the forfeiture of any assets of such Person; (iv) no Lien is imposed
upon any of such Person’s assets with respect to such Indebtedness unless such
Lien is at all times junior and subordinate in priority to the Liens in favor of
the Agent (except only with respect to property taxes that have priority as a
matter of applicable state law) and enforcement of such Lien is stayed during
the period prior to the final resolution or disposition of such dispute; and (v)
if such Indebtedness results from, or is determined by the entry, rendition or
issuance against a Person or any of its assets of a judgment, writ, order or
decree, enforcement of such judgment, writ, order or decree is stayed pending a
timely appeal or other judicial review.
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d).
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c).
 
“Questionnaire” shall mean the perfection certificate and the responses thereto
provided by Borrowing Agent and delivered to Agent.
 
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto.
 
“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.
 
“Register” shall have the meaning set forth in Section 16.3(e).
 
“Reimbursement Obligation” shall have the meaning set forth in Section
2.11(b)hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i).
 
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.
 
 
17

--------------------------------------------------------------------------------

 

“Required Lenders” shall mean Lenders holding at least fifty-one percent (51%)
of the Advances and, if no Advances are outstanding, shall mean Lenders holding
fifty-one percent (51%) of the Commitment Percentages; provided, however, if
there are fewer than three (3) Lenders, Required Lenders shall mean all Lenders.
 
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.
 
“Revolving Advance” “Revolving Advances” shall have the respective meanings
specified in Section 2.1(a).
 
“Revolving Credit Note” and “Revolving Credit Notes” shall have the respective
meanings specified in Section 2.1(b).
 
“Revolving Interest Rate” shall mean an interest rate per annum equal to (a)
with respect to any Domestic Rate Loan for any day, the sum of the Alternate
Base Rate for such day plus the Applicable Margin and (b) with respect to any
Eurodollar Rate Loan for any Interest Period, the sum of the Eurodollar Rate
applicable to such Interest Period plus the Applicable Margin.
 
“Rockport” shall mean Rockport Investments Ltd., a company organized under the
laws of the United Kingdom.
 
“Rockport $500,000 Note” shall mean the Subordinated Note dated May 25, 2010 in
the principal amount of $500,000 issued by Zanett to Rockport, as amended by the
First Amendment to Subordinated Promissory Note dated August 25, 2010 and the
Second Amendment to Subordinated Promissory Note dated as of October 10, 2010.
 
“Rockport Convertible Note” shall mean the 7.95% Convertible Subordinated Note
dated March 31, 2010 in the principal amount of $7,131,983 issued by Zanett to
Rockport.
 
“Rockport Intercreditor Agreement” shall mean the Subordination Agreement of
even date herewith made by Rockport in favor of Agent and consented to therein
by the Borrowers.
 
“Rockport Subordinated Notes” shall mean the Rockport Convertible Note and the
Rockport $500,000 Note.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
 
18

--------------------------------------------------------------------------------

 

“Senior Debt Payments” shall mean and include all cash actually expended by any
Borrower to make (a) principal and interest payments on any Advances hereunder,
plus (b) payments for all fees, commissions and charges set forth herein and
with respect to any Advances, plus (c) capitalized lease payments, plus (d)
payments (whether in respect of principal, interest, fees, commissions or other
charges) with respect to any other Indebtedness for borrowed money (other than
Subordinated Debt Payments).
 
“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
 
“Subordinated Creditor” shall mean Rockport, ZOF or any holder of a Zanett
Renewable Unsecured Subordinated Note; and “Subordinated Creditors” shall mean
all of the foregoing, collectively.
 
“Subordinated Debt” shall mean any Indebtedness of any Borrower evidenced or
governed by the Subordinated Debt Documents.
 
“Subordinated Debt Documents” shall mean the Rockport Subordinated Notes, the
Zanett Renewable Unsecured Subordinated Notes, the ZOF Credit Agreement and all
instruments, documents and agreements executed in connection therewith or
related thereto.
 
“Subordinated Debt Payments” shall mean and include all cash actually expended
to make payments of principal or interest on the Subordinated Debt.
 
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
 
“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 65% of the Equity
Interests of any Foreign Subsidiary).
 
“Term” shall have the meaning set forth in Section 13.1.
 
“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan.
 
 
19

--------------------------------------------------------------------------------

 

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances.  “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.
 
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
 
“Transactions” shall mean the transactions contemplated by this Agreement.
 
“Transferee” shall have the meaning set forth in Section 16.3(d).
 
“Undrawn Availability” on a particular date shall mean an amount equal to (a)
the lesser of (x) the Formula Amount as of such date or (y) the Maximum
Revolving Advance Amount then in effect, minus (without duplication) (b) the sum
of (i) the principal amount of all Revolving Advances then outstanding, plus
(ii) the face amount of all Letters of Credit then outstanding, plus (iii) the
balance of all Reimbursement Obligations then outstanding, plus (iv) all amounts
then due and owing to any Borrower’s trade creditors that are 60 days or more
past due, plus (v) all amounts then due and owing to any Borrower’s
subcontractors that are past due, plus (vi) any other liquidity reserves deemed
appropriate by Agent.
 
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3.
 
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“Voting Stock” shall mean with respect to any Person (a) one (1) or more classes
of Equity Interests of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Equity Interests of any other class or
classes have or might have voting power by reason of the happening of any
contingency, and (b) any Equity Interests of such Person convertible or
exchangeable without restriction at the option of the holder thereof into Equity
Interests of such Person described in clause (a) of this definition.
 
“Week” shall mean the time period commencing with the opening of business on a
Monday and ending on the end of business the following Friday.
 
“Zanett” shall have the meaning set forth in the preamble to this Agreement.
 
“Zanett Renewable Unsecured Subordinated Notes” shall mean those certain
uncertificated, unsecured subordinated notes offered by Zanett pursuant to a
Prospectus dated February 7, 2005 and a Prospectus dated August 9, 2007.
 
“ZCS” shall have the meaning set forth in the preamble to this Agreement.
 
 
20

--------------------------------------------------------------------------------

 

“ZOF” shall mean Zanett Opportunity Fund, Ltd., a company organized under the
laws of Bermuda.
 
“ZOF Credit Agreement” shall mean the Revolving Line of Credit Promissory Note
dated as of January 27, 2011, between Zanett and ZOF, as it may be amended,
restated, supplemented or otherwise modified from time to time with Agent’s
prior written consent.
 
“ZOF Intercreditor Agreement” shall mean the Intercreditor Agreement of even
date herewith among ZOF, Zanett and Agent.
 
“ZOF/Jefferies Account” shall mean the securities account maintained by ZOF at
Jefferies and Company, Inc.
 
1.3.                 Uniform Commercial Code Terms.  All terms used herein and
defined in the Uniform Commercial Code as adopted in the State of New York from
time to time (the “Uniform Commercial Code”) shall have the meaning given
therein unless otherwise defined herein.  Without limiting the foregoing, the
terms “accounts”, “chattel paper”, “instruments”, “general intangibles”,
“payment intangibles”, “supporting obligations”, “securities”, “investment
property”, “documents”, “deposit accounts”, “software”, “letter of credit
rights”, “inventory”, “equipment” and “fixtures”, as and when used in the
description of Collateral shall have the meanings given to such terms in
Articles 8 or 9 of the Uniform Commercial Code.  To the extent the definition of
any category or type of collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code, such expanded definition will apply
automatically as of the date of such amendment, modification or revision.
 
1.4.                 Certain Matters of Construction.  The terms “herein”,
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or
subdivision.  All references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement.  Any pronoun used shall be deemed to cover all
genders.  Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa.  All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including references to any of the Other
Documents, shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof.  All references herein to the time of
day shall mean the time in New York, New York.  Unless otherwise provided, all
financial calculations shall be performed with Inventory valued on a first-in,
first-out basis. Whenever the words “including” or “include” shall be used, such
words shall be understood to mean “including, without limitation” or “include,
without limitation”.  A Default or Event of Default shall be deemed to exist at
all times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by the Required Lenders.  Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of any Borrower or (ii) the knowledge that a senior officer would
have obtained if he had engaged in good faith and diligent performance of his
duties, including the making of such reasonably specific inquiries as may be
necessary of the employees or agents of such Borrower and a good faith attempt
to ascertain the existence or accuracy of the matter to which such phrase
relates.  All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists.  In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

 
21

--------------------------------------------------------------------------------

 

II           ADVANCES, PAYMENTS.
 
2.1.                 Revolving Advances.
 
(a)           Amount of Revolving Advances.  Subject to the terms and conditions
set forth in this Agreement including Sections 2.1(c) and (d), each Lender,
severally and not jointly, agrees to make revolving credit advances (each a
“Revolving Advance” and, collectively, the “Revolving Advances”) to Borrowers in
aggregate amounts outstanding at any one time equal to such Lender’s Commitment
Percentage of the lesser of (x) the Maximum Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all outstanding Letters of Credit or (y) the
Formula Amount. For purposes of this Agreement, the term “Formula Amount” shall
mean an amount equal to:
 
(i)           up to 85% (subject to adjustment in accordance with the provisions
of Section 2.1(d)) of the net face amount of Eligible Receivables, plus
 
(ii)          up to the lesser of (A) 75% (subject to adjustment in accordance
with the provisions of Section 2.1(d)), of Eligible Prebillings or (B)
$4,000,000, minus
 
(iii)         the Availability Reserve then in effect, minus
 
(iv)        such other reserves as Agent may deem proper or necessary from time
to time, minus
 
(v)          the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit.

 
22

--------------------------------------------------------------------------------

 

 During the Term, the Borrowers may borrow, repay and reborrow Revolving
Advances from the Lenders, subject to the terms and conditions of this
Agreement.
 
(b)           Revolving Credit Notes.  The Revolving Advances shall be evidenced
by one or more secured promissory notes (each, a “Revolving Credit Note” and,
collectively, the “Revolving Credit Notes”) substantially in the form attached
hereto as Exhibit 2.1(b), which notes shall at no time exceed, in aggregate
principal amount, the Maximum Revolving Advance Amount.
 
(c)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Advances are several and not joint.  The failure of
any Lender to make any Revolving Advance on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make a Revolving Advance.
 
(d)           Discretionary Rights.  The Advance Rates may be increased or
decreased by Agent at any time and from time to time in the exercise of its
reasonable discretion.  Each Borrower consents to any such increases or
decreases and acknowledges that decreasing the Advance Rates or increasing or
imposing reserves may limit or restrict Advances requested by Borrowing
Agent.  The rights of Agent under this subsection are subject to the provisions
of Section 16.2(b).
 
2.2.                 Procedure for Borrowing Revolving Advances.
 
(a)           Borrowing Agent on behalf of any Borrower may notify Agent prior
to 11:00 a.m. on a Business Day of a Borrower’s desire to obtain a Domestic Rate
Loan hereunder.  Should any amount required to be paid as interest hereunder, or
as fees or other charges under this Agreement or any other agreement with Agent
or Lenders, or with respect to any other Obligation, become due, same shall be
deemed a request for a Revolving Advance as of the date such payment is due, in
the amount required to pay in full such interest, fee, charge or Obligation
under this Agreement or any other agreement with Agent or Lenders, and such
request shall be irrevocable.
 
(b)           Notwithstanding the provisions of subsection (a) above, in the
event any Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent
shall give Agent written notice by no later than 10:00 a.m. on the day which is
three (3) Business Days prior to the date such Eurodollar Rate Loan is to be
borrowed, specifying (i) the date of the proposed borrowing (which shall be a
Business Day), (ii) the type of borrowing and the amount of the Advance to be
borrowed, which amount shall be at least $500,000 or any higher amount that is
an integral multiple of $250,000, and (iii) the duration of the first Interest
Period therefor.  Interest Periods for Eurodollar Rate Loans shall be for one,
two or three months; provided, if an Interest Period would end on a day that is
not a Business Day, it shall end on the next succeeding Business Day unless such
day falls in the next succeeding calendar month in which case the Interest
Period shall end on the next preceding Business Day.  No Eurodollar Rate Loan
shall be made available to any Borrower during the continuance of a Default or
an Event of Default.  After giving effect to each requested Eurodollar Rate
Loan, including those which are converted from a Domestic Rate Loan under
Section 2.2(d), there shall not be outstanding more than three (3) Eurodollar
Rate Loans, in the aggregate.

 
23

--------------------------------------------------------------------------------

 

(c)           Each Interest Period of a Eurodollar Rate Loan shall commence on
the date such Eurodollar Rate Loan is made and shall end on such date as
Borrowing Agent may elect as set forth in subsection (b)(iii) above provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term.
 
Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to Section
2.2(d), as the case may be.  Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Agent of such
duration not later than 10:00 a.m. on the day which is three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
Eurodollar Rate Loan.  If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert to a Domestic Rate Loan subject to Section 2.2(d)
hereinbelow.
 
(d)           Provided that no Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan.  If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (i) on the day which is three (3)
Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.
 
(e)           At its option and upon written notice given prior to 10:00 a.m.
(New York time) at least three (3) Business Days’ prior to the date of such
prepayment, any Borrower may prepay the Eurodollar Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment.  Such Borrower shall specify the date of
prepayment of Advances which are Eurodollar Rate Loans and the amount of such
prepayment.  In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(f).
 
 
24

--------------------------------------------------------------------------------

 

(f)           Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
 
(g)           Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, shall make it unlawful for any Lender (for purposes of
this subsection (g), the term “Lender” shall include any Lender and the office
or branch where any Lender or any corporation or bank controlling such Lender
makes or maintains any Eurodollar Rate Loans) to make or maintain its Eurodollar
Rate Loans, the obligation of Lenders to make Eurodollar Rate Loans hereunder
shall forthwith be cancelled and Borrowers shall, if any affected Eurodollar
Rate Loans are then outstanding, promptly upon request from Agent, either pay
all such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type.  If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts as may be necessary to compensate
Lenders for any loss or expense sustained or incurred by Lenders in respect of
such Eurodollar Rate Loan as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by Lenders to lenders
of funds obtained by Lenders in order to make or maintain such Eurodollar Rate
Loan.  A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.
 
2.3.                 Disbursement of Advance Proceeds.  All Advances shall be
disbursed from whichever office or other place Agent may designate from time to
time and, together with any and all other Obligations of Borrowers to Agent or
Lenders, shall be charged to Borrowers’ Account on Agent’s books.  During the
Term, Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof.  The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
shall, with respect to requested Revolving Advances to the extent Lenders make
such Revolving Advances, be made available to the applicable Borrower on the day
so requested by way of credit to such Borrower’s operating account at PNC, or
such other bank as Borrowing Agent may designate following notification to
Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.
 
2.4.                 Maximum Advances.  The aggregate balance of Revolving
Advances outstanding at any time shall not exceed the lesser of (a) the Maximum
Revolving Advance Amount or (b) the Formula Amount less, in each case, the
aggregate Maximum Undrawn Amount of all issued and outstanding Letters of
Credit.

 
25

--------------------------------------------------------------------------------

 

2.5.                 Repayment of Advances.
 
(a)           The Revolving Advances shall be due and payable in full on the
last day of the Term subject to earlier prepayment as herein provided.
 
(b)           Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received.  In
consideration of Agent’s agreement to conditionally credit Borrowers’ Account as
of the next Business Day following the Agent’s receipt of those items of
payment, each Borrower agrees that, in computing the charges under this
Agreement, all items of payment shall be deemed applied by Agent on account of
the Obligations one (1) Business Day after (i) the Business Day following the
Agent’s receipt of such payments via wire transfer or electronic depository
check or (ii) in the case of payments received by Agent in any other form, the
Business Day such payment constitutes good funds in Agent’s account.  Agent is
not, however, required to credit Borrowers’ Account for the amount of any item
of payment which is unsatisfactory to Agent and Agent may charge Borrowers’
Account for the amount of any item of payment which is returned to Agent unpaid.
 
(c)           All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 1:00 P.M. (New York time) on the due date
therefore in lawful money of the United States of America in federal funds or
other funds immediately available to Agent.  Agent shall have the right to
effectuate payment on any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2.
 
(d)           Borrowers shall pay principal, interest, and all other amounts
payable hereunder, or under any related agreement, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.
 
2.6.                 Repayment of Excess Advances.  The aggregate balance of
Advances outstanding at any time in excess of the maximum amount of Advances
permitted hereunder shall be immediately due and payable without the necessity
of any demand, at the Payment Office, whether or not a Default or Event of
Default has occurred.
 
2.7.                 Statement of Account.  Agent shall maintain, in accordance
with its customary procedures, a loan account (“Borrowers’ Account”) in the name
of Borrowers in which shall be recorded the date and amount of each Advance made
by Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender.  Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month.  The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty (30)
days after such statement is received by Borrowing Agent.  The records of Agent
with respect to the loan account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.

 
26

--------------------------------------------------------------------------------

 

2.8.                 Letters of Credit.  Subject to the terms and conditions
hereof, Agent shall issue or cause the issuance of standby and/or trade Letters
of Credit (“Letters of Credit”) for the account of any Borrower; provided,
however, that Agent will not be required to issue or cause to be issued any
Letters of Credit to the extent that the issuance thereof would then cause the
sum of (i) the outstanding Revolving Advances plus (ii) the Maximum Undrawn
Amount of all outstanding Letters of Credit to exceed the lesser of (x) the
Maximum Revolving Advance Amount or (y) the Formula Amount.  The Maximum Undrawn
Amount of outstanding Letters of Credit shall not exceed in the aggregate at any
time the Letter of Credit Sublimit. All disbursements or payments related to
Letters of Credit shall be deemed to be Domestic Rate Loans and shall bear
interest at the Revolving Interest Rate for Domestic Rate Loans. Letters of
Credit that have not been drawn upon shall not bear interest.
 
2.9.                 Issuance of Letters of Credit.
 
(a)           Borrowing Agent, on behalf of Borrowers, may request Agent to
issue or cause the issuance of a Letter of Credit by delivering to Agent at the
Payment Office, prior to 10:00 a.m. (New York time), at least five (5)  Business
Days’ prior to the proposed date of issuance, Agent’s form of Letter of Credit
Application (the “Letter of Credit Application”) completed to the satisfaction
of Agent; and, such other certificates, documents and other papers and
information as Agent may reasonably request.  Borrowing Agent, on behalf of
Borrowers, also has the right to give instructions and make agreements with
respect to any application, any applicable letter of credit and security
agreement, any applicable letter of credit reimbursement agreement and/or any
other applicable agreement, any letter of credit and the disposition of
documents, disposition of any unutilized funds, and to agree with Agent upon any
amendment, extension or renewal of any Letter of Credit.
 
(b)           Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts, other written demands for payment, or acceptances
when presented for honor thereunder in accordance with the terms thereof and
when accompanied by the documents described therein and (ii) have an expiry date
not later than twenty-four (24) months after such Letter of Credit’s date of
issuance and in no event later than the last day of the Term.  Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revision thereof adhered to by the
Issuer (“UCP 600”) or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 600) (the “ISP98 Rules”), as determined
by Agent, and each trade Letter of Credit shall be subject to UCP 600.
 
(c)           Agent shall use its reasonable efforts to notify Lenders of the
request by Borrowing Agent for a Letter of Credit hereunder.

 
27

--------------------------------------------------------------------------------

 

2.10.               Requirements For Issuance of Letters of Credit.
 
(a)           Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit.  If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit and the application therefor.
 
(b)           In connection with all Letters of Credit issued or caused to be
issued by Agent under this Agreement, each Borrower hereby appoints Agent, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred, (i) to sign and/or endorse such Borrower’s name
upon any warehouse or other receipts, letter of credit applications and
acceptances, (ii) to sign such Borrower’s name on bills of lading; (iii) to
clear Inventory through the United States of America Customs Department
(“Customs”) in the name of such Borrower or Agent or Agent’s designee, and to
sign and deliver to Customs officials powers of attorney in the name of Borrower
for such purpose; and (iv) to complete in such Borrower’s name or Agent’s, or in
the name of Agent’s designee, any order, sale or transaction, obtain the
necessary documents in connection therewith, and collect the proceeds
thereof.  Neither Agent nor its attorneys will be liable for any acts or
omissions nor for any error of judgment or mistakes of fact or law, except for
Agent’s or its attorney’s willful misconduct.  This power, being coupled with an
interest, is irrevocable as long as any Letters of Credit remain outstanding.
 
2.11.               Disbursements, Reimbursement.
 
(a)           Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Commitment Percentage of the
Maximum Face Amount of such Letter of Credit and the amount of such drawing,
respectively.
 
(b)           In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent.  Provided that Borrowing Agent shall have received such notice, the
Borrowers shall reimburse (such obligation to reimburse Agent shall sometimes be
referred to as a “Reimbursement Obligation”) Agent prior to 12:00 Noon, New York
time on each date that an amount is paid by Agent under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Agent.  In the event Borrowers fail to reimburse Agent for the full amount of
any drawing under any Letter of Credit by 12:00 Noon, New York time, on the
Drawing Date, Agent will promptly notify each Lender thereof, and Borrowers
shall be deemed to have requested that a Domestic Rate Loan be made by the
Lenders to be disbursed on the Drawing Date under such Letter of Credit, subject
to the amount of the unutilized portion of the lesser of Maximum Revolving
Advance Amount or the Formula Amount and subject to Section 8.2.  Any notice
given by Agent pursuant to this Section 2.11(b) may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 
28

--------------------------------------------------------------------------------

 

(c)           Each Lender shall upon any notice pursuant to Section 2.11(b) make
available to Agent an amount in immediately available funds equal to its
Commitment Percentage of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.11(d)) each be deemed to have made a
Domestic Rate Loan to Borrowers in that amount.  If any Lender so notified fails
to make available to Agent the amount of such Lender’s Commitment Percentage of
such amount by no later than 2:00 p.m., New York time on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Rate during the first three days following
the Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Domestic Rate Loans on and after the fourth day following the Drawing
Date.  Agent will promptly give notice of the occurrence of the Drawing Date,
but failure of Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.11(c), provided
that such Lender shall not be obligated to pay interest as provided in Section
2.11(c) (i) and (ii) until and commencing from the date of receipt of notice
from Agent of a drawing.
 
(d)           With respect to any unreimbursed drawing that is not converted
into a Domestic Rate Loan to Borrowers in whole or in part as contemplated by
Section 2.11(b), because of Borrowers’ failure to satisfy the conditions set
forth in Section 8.2 (other than any notice requirements) or for any other
reason, Borrowers shall be deemed to have incurred from Agent a borrowing (each
a “Letter of Credit Borrowing”) in the amount of such drawing. Such Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate per annum applicable to a Domestic Rate
Loan.  Each Lender’s payment to Agent pursuant to Section 2.11(c) shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment under this Section 2.11.
 
(e)           Each Lender’s Participation Commitment shall continue until the
last to occur of any of the following events:  (x) Agent ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder; (y) no Letter of
Credit issued or created hereunder remains outstanding and uncancelled and (z)
all Persons (other than the Borrowers) have been fully reimbursed for all
payments made under or relating to Letters of Credit.
 
2.12.               Repayment of Participation Advances.
 
(a)           Upon (and only upon) receipt by Agent for its account of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by the Agent under the Letter of Credit with respect to which any Lender
has made a Participation Advance to Agent, or (ii) in payment of interest on
such a payment made by Agent under such a Letter of Credit, Agent will pay to
each Lender, in the same funds as those received by Agent, the amount of such
Lender’s Commitment Percentage of such funds, except Agent shall retain the
amount of the Commitment Percentage of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Agent.

 
29

--------------------------------------------------------------------------------

 

(b)           If Agent is required at any time to return to any Borrower, or to
a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Agent pursuant to
Section 2.12(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.
 
2.13.               Documentation.  Each Borrower agrees to be bound by the
terms of the Letter of Credit Application and by Agent’s interpretations of any
Letter of Credit issued on behalf of such Borrower and by Agent’s written
regulations and customary practices relating to letters of credit, though
Agent’s interpretations may be different from such Borrower’s own.  In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following the Borrowing Agent’s or any Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 
2.14.               Determination to Honor Drawing Request.  In determining
whether to honor any request for drawing under any Letter of Credit by the
beneficiary thereof, Agent shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit and that any other drawing condition appearing on the face
of such Letter of Credit has been satisfied in the manner so set forth.
 
2.15.               Nature of Participation and Reimbursement Obligations.  Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Advances or Participation Advances as a result of a drawing under a Letter of
Credit, and the obligations of Borrowers to reimburse Agent upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.15 under all
circumstances, including the following circumstances:
 
(i)           any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Agent, any Borrower or any other Person for
any reason whatsoever;
 
(ii)          the failure of any Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving Advance, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under Section
2.11;
 
(iii)         any lack of validity or enforceability of any Letter of Credit;

 
30

--------------------------------------------------------------------------------

 

(iv)        any claim of breach of warranty that might be made by Borrower or
any Lender against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Borrower or any Subsidiaries of such Borrower
and the beneficiary for which any Letter of Credit was procured);
 
(v)         the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;
 
(vi)        payment by Agent under any Letter of Credit against presentation of
a demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;
 
(vii)       the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii)      any failure by the Agent or any of Agent’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless the Agent has
received written notice from Borrowing Agent of such failure within three (3)
Business Days after the Agent shall have furnished Borrowing Agent a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;
 
(ix)         any Material Adverse Effect on any Borrower;
 
(x)          any breach of this Agreement or any Other Document by any party
thereto;
 
(xi)         the occurrence or continuance of an insolvency proceeding with
respect to any Borrower;
 
(xii)        the fact that a Default or Event of Default shall have occurred and
be continuing;
 
(xiii)       the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and
 
(xiv)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 
31

--------------------------------------------------------------------------------

 

2.16.               Indemnity.  In addition to amounts payable as provided in
Section 16.5, each Borrower hereby agrees to protect, indemnify, pay and save
harmless Agent and any of Agent’s Affiliates that have issued a Letter of Credit
from and against any and all claims, demands, liabilities, damages, taxes,
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs of
internal counsel) which the Agent or any of Agent’s Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (A) the gross negligence or willful
misconduct of the Agent as determined by a final and non-appealable judgment of
a court of competent jurisdiction or (b) the wrongful dishonor by the Agent or
any of Agent’s Affiliates of a proper demand for payment made under any Letter
of Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body (all such acts or omissions herein called “Governmental Acts”).
 
2.17.               Liability for Acts and Omissions.  As between Borrowers and
Agent and Lenders, each Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the respective
foregoing, Agent shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Agent shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence.  In no event shall Agent or Agent’s Affiliates
be liable to any Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

32

--------------------------------------------------------------------------------



Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or  such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.
 
2.18.               Additional Payments.  Any sums expended by Agent or any
Lender due to any Borrower’s failure to perform or comply with its obligations
under this Agreement or any Other Document including any Borrower’s obligations
under Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.
 
2.19.               Manner of Borrowing and Payment.
 
(a)           Each borrowing of Revolving Advances shall be advanced according
to the applicable Commitment Percentages of Lenders.
 
(b)           Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Revolving Advances, shall be
applied to the Revolving Advances pro rata according to the applicable
Commitment Percentages of Lenders. Except as expressly provided herein, all
payments (including prepayments) to be made by any Borrower on account of
principal, interest and fees shall be made without set off or counterclaim and
shall be made to Agent on behalf of the Lenders to the Payment Office, in each
case on or prior to 1:00 P.M., New York time, in Dollars and in immediately
available funds.

 
33

--------------------------------------------------------------------------------

 

(c)
 
(i)           Notwithstanding anything to the contrary contained in Sections
2.19(a) and (b), commencing with the first Business Day following the Closing
Date, each borrowing of Revolving Advances shall be advanced by Agent and each
payment by any Borrower on account of Revolving Advances shall be applied first
to those Revolving Advances advanced by Agent.  On or before 1:00 P.M., New York
time, on each Settlement Date commencing with the first Settlement Date
following the Closing Date, Agent and Lenders shall make certain payments as
follows: (I) if the aggregate amount of new Revolving Advances made by Agent
during the preceding Week (if any) exceeds the aggregate amount of repayments
applied to outstanding Revolving Advances during such preceding Week, then each
Lender shall provide Agent with funds in an amount equal to its applicable
Commitment Percentage of the difference between (w) such Revolving Advances and
(x) such repayments and (II) if the aggregate amount of repayments applied to
outstanding Revolving Advances during such Week exceeds the aggregate amount of
new Revolving Advances made during such Week, then Agent shall provide each
Lender with funds in an amount equal to its applicable Commitment Percentage of
the difference between (y) such repayments and (z) such Revolving Advances.
 
(ii)          Each Lender shall be entitled to earn interest at the applicable
Revolving Interest Rate on outstanding Advances which it has funded.
 
(iii)         Promptly following each Settlement Date, Agent shall submit to
each Lender a certificate with respect to payments received and Advances made
during the Week immediately preceding such Settlement Date.  Such certificate of
Agent shall be conclusive in the absence of manifest error.
 
(d)           If any Lender or Participant (a “benefited Lender”) shall at any
time receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
 
(e)           Unless Agent shall have been notified by telephone, confirmed in
writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Commitment Percentage of the Advances available to
Agent, Agent may (but shall not be obligated to) assume that such Lender shall
make such amount available to Agent on the next Settlement Date and, in reliance
upon such assumption, make available to Borrowers a corresponding amount.  Agent
will promptly notify Borrowing Agent of its receipt of any such notice from a
Lender.  If such amount is made available to Agent on a date after such next
Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Rate (computed on the basis of a
year of 360 days) during such period as quoted by Agent, times (ii) such amount,
times (iii) the number of days from and including such Settlement Date to the
date on which such amount becomes immediately available to Agent.  A certificate
of Agent submitted to any Lender with respect to any amounts owing under this
paragraph (e) shall be conclusive, in the absence of manifest error.  If such
amount is not in fact made available to Agent by such Lender within three (3)
Business Days after such Settlement Date, Agent shall be entitled to recover
such an amount, with interest thereon at the rate per annum then applicable to
such Revolving Advances hereunder, on demand from Borrowers; provided, however,
that Agent’s right to such recovery shall not prejudice or otherwise adversely
affect Borrowers’ rights (if any) against such Lender.

 
34

--------------------------------------------------------------------------------

 
 
2.20.               Use of Proceeds.
 
(a)           Borrowers shall apply the proceeds of Advances (i) to repay
existing indebtedness owed to Bank of America, N.A., (ii) to pay fees and
expenses relating to the Transaction, and (iii) to provide for their working
capital needs.
 
(b)           Without limiting the generality of Section 2.20(a) above, neither
the Borrowers nor any other Person which may in the future become party to this
Agreement or the Other Documents as a Borrower, intends to use nor shall they
use any portion of the proceeds of the Advances, directly or indirectly, for any
purpose in violation of the Trading with the Enemy Act.
 
2.21.               Defaulting Lender.
 
(a)           Notwithstanding anything to the contrary contained herein, in the
event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Advance or (y) notifies either Agent or Borrowing Agent that it does not
intend to make available its portion of any Advance (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.21 while such Lender Default remains in effect.
 
(b)           Advances shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Lender or
any pro rata share of any Advances required to be advanced by any Lender shall
be increased as a result of such Lender Default.  Amounts received in respect of
principal of any type of Advances shall be applied to reduce the applicable
Advances of each Lender (other than any Defaulting Lender) pro rata based on the
aggregate of the outstanding Advances of that type of all Lenders at the time of
such application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.

 
35

--------------------------------------------------------------------------------

 

(c)           A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents.  All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
Advances outstanding.
 
(d)           Other than as expressly set forth in this Section 2.21, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other parties hereto shall remain unchanged.  Nothing in this
Section 2.21 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.
 
(e)           In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement.
 
III           INTEREST AND FEES.
 
3.1.                 Interest.  The Borrowers shall pay interest on Domestic
Rate Loans at the Revolving Interest Rate for Domestic Rate Loans and on
Eurodollar Rate Loans at the Revolving Interest Rate for Eurodollar Rate Loans.
Interest shall be payable in arrears on the first day of each month with respect
to Domestic Rate Loans and, with respect to Eurodollar Rate Loans, at the end of
each Interest Period or, for Eurodollar Rate Loans with an Interest Period in
excess of three months, at the earlier of (a) each three months from the
commencement of such Eurodollar Rate Loan or (b) the end of the Interest
Period.  Interest charges shall be computed on the actual principal amount of
Advances outstanding during the month at a rate per annum equal to the
applicable Revolving Interest Rate. Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the Revolving
Interest Rate for Domestic Rate Loans shall be similarly changed without notice
or demand of any kind by an amount equal to the amount of such change in the
Alternate Base Rate during the time such change or changes remain in
effect.  The Eurodollar Rate shall be adjusted with respect to Eurodollar Rate
Loans without notice or demand of any kind on the effective date of any change
in the Reserve Percentage as of such effective date.  Upon and after the
occurrence of an Event of Default, and during the continuation thereof, (i) at
the option of Agent or at the direction of Required Lenders, the Obligations
other than Eurodollar Rate Loans shall bear interest at the Revolving Interest
Rate for Domestic Rate Loans plus two (2%) percent per annum and (ii) Eurodollar
Rate Loans shall bear interest at the Revolving Interest Rate for Eurodollar
Rate Loans plus two (2%) percent per annum (as applicable, the “Default Rate”).

 
36

--------------------------------------------------------------------------------

 

3.2.                 Letter of Credit Fees.
 
(a)           Borrowers shall pay (x) to Agent, for the ratable benefit of
Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily face amount of each outstanding Letter of Credit
multiplied by three and one-quarter percent (3.25%) per annum, such fees to be
calculated on the basis of a 360-day year for the actual number of days elapsed
and to be payable quarterly in arrears on the first day of each quarter and on
the last day of the Term, and (y) to the Issuer, a fronting fee of one quarter
of one percent (0.25%) per annum, together with any and all administrative,
issuance, amendment, payment and negotiation charges with respect to Letters of
Credit and all fees and expenses as agreed upon by the Issuer and the Borrowing
Agent in connection with any Letter of Credit, including in connection with the
opening, amendment or renewal of any such Letter of Credit and shall reimburse
Agent for any and all fees and expenses, if any, paid by Agent to the Issuer
(all of the foregoing fees, the “Letter of Credit Fees”).  All such charges
shall be deemed earned in full on the date when the same are due and payable
hereunder and shall not be subject to rebate or pro-ration upon the termination
of this Agreement for any reason.  Any such charge in effect at the time of a
particular transaction shall be the charge for that transaction, notwithstanding
any subsequent change in the Issuer’s prevailing charges for that type of
transaction.  All Letter of Credit Fees payable hereunder shall be deemed earned
in full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason.
 
On demand, Borrowers will cause cash to be deposited and maintained in an
account with Agent, as cash collateral, in an amount equal to one hundred five
percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Borrower hereby irrevocably authorizes Agent, in its
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time.  Agent will invest
such cash collateral (less applicable reserves) in such short-term money-market
items as to which Agent and such Borrower mutually agree and the net return on
such investments shall be credited to such account and constitute additional
cash collateral.  No Borrower may withdraw amounts credited to any such account
except upon the occurrence of all of the following: (x) payment and performance
in full of all Obligations, (y) expiration of all Letters of Credit and (z)
termination of this Agreement.
 
3.3.                 Closing Fee and Facility Fee.
 
(a)           Closing Fee.  Borrowers shall pay to Agent for the ratable benefit
of Lenders a closing fee of $50,000, less that portion of the deposit and
commitment fees heretofore paid by Borrowers to Agent remaining after
application thereof to out of pocket expenses (the “Unused Deposit”). The
closing fee shall be deemed earned in full on the Closing Date, shall not be
subject to rebate or proration upon termination of this Agreement for any
reason, and shall be paid in full (less the Unused Deposit, if any) on the
Closing Date.

 
37

--------------------------------------------------------------------------------

 

(b)           Facility Fee.  If, for any calendar quarter during the Term, the
average daily unpaid balance of the Revolving Advances and undrawn amount of any
outstanding Letters of Credit for each day of such calendar quarter does not
equal the Maximum Revolving Advance Amount, then Borrowers shall pay to Agent
for the ratable benefit of Lenders a fee at a rate equal to one-half of one
percent (.5%) per annum on the amount by which the Maximum Revolving Advance
Amount exceeds such average daily unpaid balance and undrawn amount.  Such fee
shall be payable to Agent in arrears on the first day of each calendar quarter
with respect to the previous calendar quarter.
 
3.4.                 Collateral Management Fee and Collateral Monitoring Fee.
 
(a)           Collateral Management Fee.  Borrowers shall pay Agent a collateral
management fee equal to $18,000 per year, which shall be paid in 12 equal
monthly installments of $1,500 each, payable on the first day of each month
commencing with the first day of the month following the Closing Date.  The
collateral management fee with respect to any 12-month period commencing on the
Closing Date or an anniversary thereof shall be deemed earned in full on the
first day of such period and shall not be subject to rebate or proration upon
termination of this Agreement for any reason.
 
(b)           Collateral Monitoring Fee.  Borrowers shall pay to Agent on the
first day of each month following any month in which Agent performs any
collateral monitoring - namely any field examination, collateral analysis or
other business analysis, the need for which is to be determined by Agent and
which monitoring is undertaken by Agent or for Agent’s benefit - a collateral
monitoring fee in an amount equal to $850 per day for each person employed to
perform such monitoring, plus all costs and disbursements incurred by Agent in
the performance of such examination or analysis.
 
3.5.                 Computation of Interest and Fees.  Interest and fees
hereunder shall be computed on the basis of a year of 360 days and for the
actual number of days elapsed.  If any payment to be made hereunder becomes due
and payable on a day other than a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and interest thereon shall be
payable at the Revolving Interest Rate for Domestic Rate Loans during such
extension.
 
3.6.                 Maximum Charges.  In no event whatsoever shall interest and
other charges charged hereunder exceed the highest rate permissible under law.
In the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under law, such excess amount shall be first
applied to any unpaid principal balance owed by Borrowers, and if the then
remaining excess amount is greater than the previously unpaid principal balance,
Lenders shall promptly refund such excess amount to Borrowers and the provisions
hereof shall be deemed amended to provide for such permissible rate.
 
3.7.                 Increased Costs.  In the event that any Applicable Law,
treaty or governmental regulation, or any change therein or in the
interpretation or application thereof, or compliance by any Lender (for purposes
of this Section 3.7, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender) and the office or branch
where Agent or any Lender (as so defined) makes or maintains any Eurodollar Rate
Loans with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority, shall:

 
38

--------------------------------------------------------------------------------

 

(a)           subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Other Document or change the basis of taxation
of payments to Agent or any Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except for changes in the
rate of tax on the overall net income of Agent or any Lender by the jurisdiction
in which it maintains its principal office);
 
(b)           impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
 
(c)           impose on Agent or any Lender or the London interbank Eurodollar
market any other condition with respect to this Agreement or any Other Document;
 
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its written
demand, such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate.  Agent or such Lender shall certify in writing the amount of
such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.
 
3.8.                 Basis For Determining Interest Rate Inadequate or
Unfair.  In the event that Agent or any Lender shall have determined that:
 
(a)           reasonable means do not exist for ascertaining the Eurodollar Rate
for any Interest Period; or
 
(b)           Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank Eurodollar market, with
respect to an outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan,
or a proposed conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
 
then Agent shall give Borrowing Agent prompt written, telephonic or telegraphic
notice of such determination.  If such notice is given, (i) any such requested
Eurodollar Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing
Agent shall notify Agent no later than 11:00 a.m. (New York City time) two (2)
Business Days prior to the date of such proposed borrowing, that its request for
such borrowing shall be cancelled or made as an unaffected type of Eurodollar
Rate Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan which was to have
been converted to an affected type of Eurodollar Rate Loan shall be continued as
or converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify
Agent, no later than 11:00 a.m. (New York City time) two (2) Business Days prior
to the proposed conversion, shall be maintained as an unaffected type of
Eurodollar Rate Loan, and (iii) any outstanding affected Eurodollar Rate Loans
shall be converted into a Domestic Rate Loan, or, if Borrowing Agent shall
notify Agent, no later than 11:00 a.m. (New York City time) two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected Eurodollar Rate Loan, shall be converted into an
unaffected type of Eurodollar Rate Loan, on the last Business Day of the then
current Interest Period for such affected Eurodollar Rate Loans.  Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate
Loans and no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.

 
39

--------------------------------------------------------------------------------

 

3.9.                 Capital Adequacy.
 
(a)           In the event that Agent or any Lender shall have determined that
any Applicable Law, rule, regulation or guideline regarding capital adequacy, or
any change therein, or any change in the interpretation or administration
thereof by any Governmental Body, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by Agent or any
Lender (for purposes of this Section 3.9, the term “Lender” shall include Agent
or any Lender and any corporation or bank controlling Agent or any Lender) and
the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent or any Lender’s capital as a consequence of its
obligations hereunder to a level below that which Agent or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Agent’s and each Lender’s policies with respect to capital
adequacy) by an amount deemed by Agent or any Lender to be material, then, from
time to time, Borrowers shall pay to Agent or such Lender within five (5)
Business Days from the date of a written notice to Borrowers that sets forth the
additional amount or amounts as will compensate Agent or such Lender for such
reduction.  In determining such amount or amounts, Agent or such Lender may use
any reasonable averaging or attribution methods.  The protection of this Section
3.9 shall be available to Agent and each Lender regardless of any possible
contention of invalidity or inapplicability with respect to the Applicable Law,
regulation or condition.
 
(b)           A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) when delivered to Borrowing Agent shall be conclusive absent
manifest error.
 
3.10.               Gross Up for Taxes.  If any Borrower shall be required by
Applicable Law to withhold or deduct any taxes from or in respect of any sum
payable under this Agreement or any of the Other Documents to Agent, or any
Lender, assignee of any Lender, or Participant (each, individually, a “Payee”
and collectively, the “Payees”), (a) the sum payable to such Payee or Payees, as
the case may be, shall be increased as may be necessary so that, after making
all required withholding or deductions, the applicable Payee or Payees receives
an amount equal to the sum it would have received had no such withholding or
deductions been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.  Notwithstanding the foregoing, no Borrower
shall be obligated to make any portion of the Gross-Up Payment that is
attributable to any withholding or deductions that would not have been paid or
claimed had the applicable Payee or Payees properly claimed a complete exemption
with respect thereto pursuant to Section 3.11.

 
40

--------------------------------------------------------------------------------

 

3.11.               Withholding Tax Exemption.
 
(a)           Each Payee that is not incorporated under the Laws of the United
States of America or a state thereof (and, upon the written request of Agent,
each other Payee) agrees that it will deliver to Borrowing Agent and Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code.  The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
 
(b)           Each Payee required to deliver to Borrowing Agent and Agent a
valid Withholding Certificate pursuant to Section 3.11(a) shall deliver such
valid Withholding Certificate as follows:  (A) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by any Borrower hereunder for the account of such Payee; (B)
each Payee shall deliver such valid Withholding Certificate at least five (5)
Business Days before the effective date of such assignment or participation
(unless Agent in its sole discretion shall permit such Payee to deliver such
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by Agent).  Each Payee which so
delivers a valid Withholding Certificate further undertakes to deliver to
Borrowing Agent and Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrowing Agent or Agent.
 
(c)           Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b), Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations.  Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.

 
41

--------------------------------------------------------------------------------

 

IV           COLLATERAL: GENERAL TERMS.
 
4.1.                 Security Interest in the Collateral.  To secure the prompt
payment and performance to Agent and each Lender of the Obligations, each
Borrower hereby assigns, pledges and grants to Agent for its benefit and for the
ratable benefit of each Lender a continuing security interest in and to and Lien
on all of its Collateral, whether now owned or existing or hereafter acquired or
arising and wheresoever located.  Each Borrower shall mark its books and records
as may be necessary or appropriate to evidence, protect and perfect Agent’s
security interest and shall cause its financial statements to reflect such
security interest.  Each Borrower shall promptly provide Agent with written
notice of all commercial tort claims, such notice to contain the case title
together with the applicable court and a brief description of the
claim(s).  Upon delivery of each such notice, such Borrower shall be deemed to
hereby grant to Agent a security interest and lien in and to such commercial
tort claims and all proceeds thereof.
 
4.2.                 Perfection of Security Interest.  Each Borrower shall take
all action that may be necessary or desirable, or that Agent may request, so as
at all times to maintain the validity, perfection, enforceability and priority
of Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances, (ii) obtaining such lien waiver agreements as Agent
shall reasonably request, (iii) delivering to Agent, endorsed or accompanied by
such instruments of assignment as Agent may specify, and stamping or marking, in
such manner as Agent may specify, any and all chattel paper, instruments,
letters of credits and advices thereof and documents evidencing or forming a
part of the Collateral, (iv) entering into warehousing, lockbox and other
custodial arrangements satisfactory to Agent, and (v) executing and delivering
financing statements, control agreements, instruments of pledge, mortgages,
notices and assignments, in each case in form and substance satisfactory to
Agent, relating to the creation, validity, perfection, maintenance or
continuation of Agent’s security interest and Lien under the Uniform Commercial
Code or other Applicable Law.  By its signature hereto, each Borrower hereby
authorizes Agent to file against such Borrower, one or more financing,
continuation or amendment statements pursuant to the Uniform Commercial Code in
form and substance satisfactory to Agent.  All charges, expenses and fees Agent
may incur in doing any of the foregoing, and any local taxes relating thereto,
shall be charged to Borrowers’ Account as a Revolving Advance of a Domestic Rate
Loan and added to the Obligations, or, at Agent’s option, shall be paid to Agent
for its benefit and for the ratable benefit of Lenders immediately upon demand.
 
4.3.                 Disposition of Collateral.  Each Borrower will safeguard
and protect all Collateral for Agent’s general account and make no disposition
thereof whether by sale, lease or otherwise except (a) the sale of Inventory in
the Ordinary Course of Business and (b) the disposition or transfer of obsolete
and worn-out Equipment in the Ordinary Course of Business.

 
42

--------------------------------------------------------------------------------

 

4.4.                 Preservation of Collateral.  Following the occurrence of a
Default or Event of Default, in addition to the rights and remedies set forth in
Section 11.1, Agent: (a) may at any time take such steps as Agent deems
necessary to protect Agent’s interest in and to preserve the Collateral,
including the hiring of such security guards or the placing of other security
protection measures as Agent may deem appropriate; (b) may employ and maintain
at any of any Borrower’s premises a custodian who shall have full authority to
do all acts necessary to protect Agent’s interests in the Collateral; (c) may
lease warehouse facilities to which Agent may move all or part of the
Collateral; (d) may use any Borrower’s owned or leased lifts, hoists, trucks and
other facilities or equipment for handling or removing the Collateral; and (e)
shall have, and is hereby granted, a right of ingress and egress to the places
where the Collateral is located, and may proceed over and through any of
Borrower’s owned or leased property.  Each Borrower shall cooperate fully with
all of Agent’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as Agent may direct.  All of Agent’s reasonable expenses
of preserving the Collateral, including any expenses relating to the bonding of
a custodian, shall be charged to Borrowers’ Account as a Revolving Advance and
added to the Obligations.
 
4.5.                 Ownership of Collateral.
 
(a)           With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest:  (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens and encumbrances whatsoever; (ii) each document and
agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (iii) all signatures and endorsements of each Borrower that appear on
such documents and agreements shall be genuine and each Borrower shall have full
authority to execute same; and (iv) each Borrower’s Equipment and Inventory
shall be located as set forth on Schedule 4.5 and shall not be removed from such
location(s) without the prior written consent of Agent except with respect to
the sale of Inventory in the Ordinary Course of Business and Equipment to the
extent permitted in Section 4.3.
 
(b)           (i) There is no location at which any Borrower has any Inventory
(except for Inventory in transit) other than those locations listed on Schedule
4.5; (ii) Schedule 4.5 hereto contains a correct and complete list, as of the
Closing Date, of the legal names and addresses of each warehouse at which
Inventory of any Borrower is stored;  none of the receipts received by any
Borrower from any warehouse states that the goods covered thereby are to be
delivered to bearer or to the order of a named Person or to a named Person and
such named Person’s assigns;  (iii) Schedule 4.5 hereto sets forth a correct and
complete list as of the Closing Date of (A) each place of business of each
Borrower and (B) the chief executive office of each Borrower; and (iv) Schedule
4.5 hereto sets forth a correct and complete list as of the Closing Date of the
location, by state and street address, of all Real Property owned or leased by
each Borrower, together with the names and addresses of any landlords.

 
43

--------------------------------------------------------------------------------

 

4.6.                 Defense of Agent’s and Lenders’ Interests.  Until (a)
payment and performance in full of all of the Obligations and (b) termination of
this Agreement, Agent’s interests in the Collateral shall continue in full force
and effect.  During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3), assign, transfer, create or
suffer to exist a Lien upon or encumber or allow or suffer to be encumbered in
any way except for Permitted Encumbrances, any part of the Collateral.  Each
Borrower shall defend Agent’s interests in the Collateral against any and all
Persons whatsoever.  At any time following an Event of Default and upon written
demand by Agent for payment of all Obligations, Agent shall have the right to
take possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including:  labels, stationery, documents, instruments
and advertising materials.  If Agent exercises this right to take possession of
the Collateral, Borrowers shall, upon written demand, assemble it in the best
manner possible and make it available to Agent at a place reasonably convenient
to Agent.  In addition, with respect to all Collateral, Agent and Lenders shall
be entitled to all of the rights and remedies set forth herein and further
provided by the Uniform Commercial Code or other Applicable Law.  Each Borrower
shall, and Agent may, at its option, instruct all suppliers, carriers,
forwarders, warehousmen or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Borrower’s possession, they, and each of them, shall be held by such Borrower in
trust as Agent’s trustee, and such Borrower will immediately deliver them to
Agent in their original form together with any necessary endorsement.
 
4.7.                 Books and Records.  Each Borrower shall (a) keep proper
books of record and account in which full, true and correct entries will be made
of all dealings or transactions of or in relation to its business and affairs;
(b) set up on its books accruals with respect to all taxes, assessments,
charges, levies and claims; and (c) on a reasonably current basis set up on its
books, from its earnings, allowances against doubtful Receivables, advances and
investments and all other proper accruals (including by reason of enumeration,
accruals for premiums, if any, due on required payments and accruals for
depreciation, obsolescence, or amortization of properties), which should be set
aside from such earnings in connection with its business.  All determinations
pursuant to this subsection shall be made in accordance with, or as required by,
GAAP consistently applied in the opinion of such independent public accountant
as shall then be regularly engaged by Borrowers.
 
4.8.                 Financial Disclosure.  Each Borrower hereby irrevocably
authorizes and directs all accountants and auditors employed by such Borrower at
any time during the Term to exhibit and deliver to Agent and each Lender copies
of any of such Borrower’s financial statements, trial balances or other
accounting records of any sort in the accountant’s or auditor’s possession, and
to disclose to Agent and each Lender any information such accountants may have
concerning such Borrower’s financial status and business operations.  Each
Borrower hereby authorizes all Governmental Bodies to furnish to Agent and each
Lender copies of reports or examinations relating to such Borrower, whether made
by such Borrower or otherwise; however, Agent and each Lender will attempt to
obtain such information or materials directly from such Borrower prior to
obtaining such information or materials from such accountants or Governmental
Bodies.
 
4.9.                 Compliance with Laws.  Each Borrower shall comply with all
Applicable Laws with respect to the Collateral or any part thereof or to the
operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect.  The assets of
Borrowers at all times shall be maintained in accordance with the requirements
of all insurance carriers which provide insurance with respect to such assets so
that such insurance shall remain in full force and effect.

 
44

--------------------------------------------------------------------------------

 

4.10.               Inspection of Premises.  At all reasonable times during
normal business hours (or, upon the occurrence and during the continuance of an
Event of Default, at any time), Agent and each Lender shall have full access to
and the right to audit, check, inspect and make abstracts and copies from each
Borrower’s books, records, audits, correspondence and all other papers relating
to the Collateral and the operation of each Borrower’s business.  Agent, any
Lender and their agents may enter upon any premises of any Borrower at any time
during normal business hours and at any other reasonable time (or, upon the
occurrence and during the continuance of an Event of Default, at any time), and
from time to time, in each case (as long as no Event of Default has then
occurred and is continuing) in a manner that will not interfere with Borrowers’
business operations, for the purpose of inspecting the Collateral and any and
all records pertaining thereto and the operation of such Borrower’s business.
 
4.11.               Insurance.  The assets and properties of each Borrower at
all times shall be maintained in accordance with the requirements of all
insurance carriers which provide insurance with respect to the assets and
properties of such Borrower so that such insurance shall remain in full force
and effect.  Each Borrower shall bear the full risk of any loss of any nature
whatsoever with respect to the Collateral.  At each Borrower’s own cost and
expense in amounts and with carriers acceptable to Agent, each Borrower shall
(a) keep all its insurable properties and properties in which such Borrower has
an interest insured against the hazards of fire, flood, sprinkler leakage, those
hazards covered by extended coverage insurance and such other hazards, and for
such amounts, as is customary in the case of companies engaged in businesses
similar to such Borrower’s including business interruption insurance; (b)
maintain public and product liability insurance against claims for personal
injury, death or property damage suffered by others; (c) maintain all such
worker’s compensation or similar insurance as may be required under the laws of
any state or jurisdiction in which such Borrower is engaged in business; (d)
furnish Agent with (i) copies of all policies and evidence of the maintenance of
such policies by the renewal thereof at least thirty (30) days before any
expiration date, and (ii) appropriate loss payable endorsements in form and
substance satisfactory to Agent, naming Agent as a co-insured and loss payee as
its interests may appear with respect to all insurance coverage referred to in
clauses (a) and (b) above, and providing (A) that all proceeds thereunder shall
be payable to Agent, (B) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy, and
(C) that such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least thirty (30) days’ prior written notice is given to
Agent.  In the event of any loss thereunder, the carriers named therein hereby
are directed by Agent and the applicable Borrower to make payment for such loss
to Agent and not to such Borrower and Agent jointly.  If any insurance losses
are paid by check, draft or other instrument payable to any Borrower and Agent
jointly, Agent may endorse such Borrower’s name thereon and do such other things
as Agent may deem advisable to reduce the same to cash.  Agent is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in clauses (a) and (b) above.  All loss recoveries received by Agent upon any
such insurance may be applied to the Obligations, in such order as Agent in its
sole discretion shall determine.  Any surplus shall be paid by Agent to
Borrowers or applied as may be otherwise required by law.  Any deficiency
thereon shall be paid by Borrowers to Agent, on demand.  Anything hereinabove to
the contrary notwithstanding, and subject to the fulfillment of the conditions
set forth below, Agent shall remit to Borrowing Agent insurance proceeds
received by Agent during any calendar year under insurance policies procured and
maintained by Borrowers which insure Borrowers’ insurable properties to the
extent such insurance proceeds do not exceed $500,000.00 in the aggregate during
such calendar year or $100,000.00 per occurrence.  Agent shall be obligated to
remit the insurance proceeds to Borrowing Agent in excess of the amounts stated
in the previous sentence if Borrowing Agent shall provide Agent with evidence
reasonably satisfactory to Agent that the insurance proceeds will be used by
Borrowers to repair, replace or restore the insured property which was the
subject of the insurable loss.  In the event Borrowing Agent has previously
received (or, after giving effect to any proposed remittance by Agent to
Borrowing Agent would receive) insurance proceeds which equal or exceed
$500,000.00 in the aggregate during any calendar year, then Agent may, in its
sole discretion, either remit the insurance proceeds to Borrowing Agent upon
Borrowing Agent providing Agent with evidence reasonably satisfactory to Agent
that the insurance proceeds will be used by Borrowers to repair, replace or
restore the insured property which was the subject of the insurable loss, or
apply the proceeds to the Obligations, as aforesaid.  The agreement of Agent to
remit insurance proceeds in the manner above provided shall be subject in each
instance to satisfaction of each of the following conditions: (x) No Default or
Event of Default shall then have occurred, and (y) Borrowers shall use such
insurance proceeds to repair, replace or restore the insurable property which
was the subject of the insurable loss and for no other purpose.

 
45

--------------------------------------------------------------------------------

 

4.12.               Failure to Maintain Insurance.  If any Borrower fails to
obtain insurance as hereinabove provided, or to keep the same in force, Agent,
if Agent so elects, may obtain such insurance and pay the premium therefor on
behalf of such Borrower, and charge Borrowers’ Account therefor as a Revolving
Advance of a Domestic Rate Loan and such expenses so paid shall be part of the
Obligations.
 
4.13.               Payment of Taxes.  Each Borrower will pay, when due, all
taxes, assessments and other Charges lawfully levied or assessed upon such
Borrower or any of the Collateral including real and personal property taxes,
assessments and charges and all franchise, income, employment, social security
benefits, withholding, and sales taxes.  If any tax by any Governmental Body is
or may be imposed on or as a result of any transaction between any Borrower and
Agent or any Lender which Agent or any Lender may be required to withhold or pay
or if any taxes, assessments, or other Charges remain unpaid after the date
fixed for their payment, or if any claim shall be made which, in Agent’s or any
Lender’s opinion, may possibly create a valid Lien on the Collateral, Agent may
with notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof.  Agent will not pay any taxes, assessments or Charges to the extent
that any applicable Borrower has contested or disputed those taxes, assessments
or Charges in good faith, by expeditious protest, administrative or judicial
appeal or similar proceeding provided that any related tax lien is stayed and
sufficient reserves are established to the reasonable satisfaction of Agent to
protect Agent’s security interest in or Lien on the Collateral.  The amount of
any payment by Agent under this Section 4.13 shall be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations and, until Borrowers
shall furnish Agent with an indemnity therefor (or supply Agent with evidence
satisfactory to Agent that due provision for the payment thereof has been made),
Agent may hold without interest any balance standing to Borrowers’ credit and
Agent shall retain its security interest in and Lien on any and all Collateral
held by Agent.

 
46

--------------------------------------------------------------------------------

 

4.14.               Payment of Leasehold Obligations.  Each Borrower shall at
all times pay, when and as due, its rental obligations under all leases under
which it is a tenant, and shall otherwise comply, in all material respects, with
all other terms of such leases and keep them in full force and effect and, at
Agent’s request will provide evidence of having done so.
 
4.15.               Receivables.
 
(a)           Nature of Receivables.  Each of the Receivables shall be a bona
fide and valid account representing a bona fide indebtedness incurred by the
Customer therein named, for a fixed sum as set forth in the invoice relating
thereto (provided immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of a Borrower, or work, labor or services theretofore
rendered by a Borrower as of the date each Receivable is created.  Same shall be
due and owing in accordance with the applicable Borrower’s standard terms of
sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by Borrowers to Agent.
 
(b)           Solvency of Customers.  Each Customer, to the best of each
Borrower’s knowledge, as of the date each Receivable is created, is solvent and
able to pay all Receivables on which the Customer is obligated in full when due.
If any Borrower determines that any Customer of such Borrower is not solvent or
not able to pay all Receivables on which such Customer is obligated in full when
due, such Borrower will promptly notify Agent thereof and will set up on its
books and in its financial records bad debt reserves adequate to cover such
Receivables.
 
(c)           Location of Borrowers.  The Borrowers’ respective chief executive
offices are both located at 635 Madison Avenue, 15th Floor, New York, New York
10022. Until written notice is given to Agent by Borrowing Agent of any other
office at which any Borrower keeps its records pertaining to Receivables, all
such records shall be kept at such executive office.
 
(d)           Collection of Receivables.  Until any Borrower’s authority to do
so is terminated by Agent (which notice Agent may give at any time following the
occurrence of an Event of Default or a Default or when Agent in its sole
discretion deems it to be in Lenders’ best interest to do so), each Borrower
will, at such Borrower’s sole cost and expense, but on Agent’s behalf and for
Agent’s account, collect as Agent’s property and in trust for Agent all amounts
received on Receivables, and shall not commingle such collections with any
Borrower’s funds or use the same except to pay Obligations.  Each Borrower shall
deposit in the Blocked Account  or, upon request by Agent, deliver to Agent, in
original form and on the date of receipt thereof, all checks, drafts, notes,
money orders, acceptances, cash and other evidences of Indebtedness.
 
(e)           Notification of Assignment of Receivables.  At any time following
the occurrence of an Event of Default or a Default, Agent shall have the right
to send notice of the assignment of, and Agent’s security interest in and Lien
on, the Receivables to any and all Customers or any third party holding or
otherwise concerned with any of the Collateral.  Thereafter, Agent shall have
the sole right to collect the Receivables, take possession of the Collateral, or
both.  Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account and added to the Obligations.

 
47

--------------------------------------------------------------------------------

 

(f)           Power of Agent to Act on Borrowers’ Behalf.  Agent shall have the
right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed.  Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) to endorse such Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (ii) to sign such Borrower’s name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables; (iii) to send verifications of Receivables to any
Customer; (iv) to sign such Borrower’s name on all financing statements or any
other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; (v) to demand payment of the Receivables; (vi) to enforce payment of the
Receivables by legal proceedings or otherwise; (vii) to exercise all of such
Borrower’s rights and remedies with respect to the collection of the Receivables
and any other Collateral; (viii) to settle, adjust, compromise, extend or renew
the Receivables; (ix) to settle, adjust or compromise any legal proceedings
brought to collect Receivables; (x) to prepare, file and sign such Borrower’s
name on a proof of claim in bankruptcy or similar document against any Customer;
(xi) to prepare, file and sign such Borrower’s name on any notice of Lien,
assignment or satisfaction of Lien or similar document in connection with the
Receivables; and (xii) to do all other acts and things necessary to carry out
this Agreement.  All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done maliciously or with gross (not mere) negligence (as determined
by a court of competent jurisdiction in a final non-appealable judgment); this
power being coupled with an interest is irrevocable while any of the Obligations
remain unpaid.  Agent shall have the right at any time following the occurrence
of an Event of Default or Default, to change the address for delivery of mail
addressed to any Borrower to such address as Agent may designate and to receive,
open and dispose of all mail addressed to any Borrower.
 
(g)           No Liability.  Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom.  Following the occurrence of an Event of Default
or Default Agent may, without notice or consent from any Borrower, sue upon or
otherwise collect, extend the time of payment of, compromise or settle for cash,
credit or upon any terms any of the Receivables or any other securities,
instruments or insurance applicable thereto and/or release any obligor
thereof.  Following the occurrence of an Event of Default or Default, Agent is
authorized and empowered to accept the return of the goods represented by any of
the Receivables, without notice to or consent by any Borrower, all without
discharging or in any way affecting any Borrower’s liability hereunder.

 
48

--------------------------------------------------------------------------------

 

(h)           Establishment of Lockbox Accounts and Dominion Accounts.  All
proceeds of Collateral, including without limitation all payments on Borrowers’
Receivables (whether or not they constitute Eligible Receivables) shall be
deposited into either (i) a lockbox account, dominion account or such other
“blocked account” (“Blocked Accounts”) established at a bank or banks (each such
bank, a “Blocked Account Bank”) pursuant to an arrangement with such Blocked
Account Bank as may be selected by Borrowing Agent and be acceptable to Agent or
(ii) depository accounts (“Depository Accounts”) established at the Agent for
the deposit of such proceeds.  Each applicable Borrower, Agent and each Blocked
Account Bank shall enter into a deposit account control agreement in form and
substance satisfactory to Agent directing such Blocked Account Bank to transfer
such funds so deposited to Agent, either to any account maintained by Agent at
said Blocked Account Bank or by wire transfer to appropriate account(s) of
Agent.  All funds deposited in such Blocked Accounts shall immediately become
the property of Agent and Borrowing Agent shall obtain the agreement by such
Blocked Account Bank to waive any offset rights against the funds so
deposited.  Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Blocked Account Bank
thereunder.  All deposit accounts and investment accounts of each Borrower and
its Subsidiaries are set forth on Schedule 4.15(h).
 
             All invoices of Borrowers shall be properly legended to indicate
that payment is to be made (1) if by check, to a specific lockbox designated and
controlled by Agent and (2) if by wire transfer or other electronic means, to a
Blocked Account or a Depository Account.


(i)           Adjustments.  No Borrower will, without Agent’s consent,
compromise or adjust any material amount of the Eligible Receivables (or extend
the time for payment thereof) or accept any material returns of merchandise or
grant any additional discounts, allowances or credits thereon except for those
compromises, adjustments, returns, discounts, credits and allowances as have
been heretofore customary in the business of such Borrower.
 
4.16.               Inventory.  To the extent Inventory held for sale or lease
has been produced by any Borrower, it has been and will be produced by such
Borrower in accordance with the Federal Fair Labor Standards Act of 1938, as
amended, and all rules, regulations and orders thereunder.
 
4.17.               Maintenance of Equipment.  The Equipment shall be maintained
in good operating condition and repair (reasonable wear and tear excepted) and
all necessary replacements of and repairs thereto shall be made so that the
value and operating efficiency of the Equipment shall be maintained and
preserved.  No Borrower shall use or operate the Equipment in violation of any
law, statute, ordinance, code, rule or regulation.  Each Borrower shall have the
right to sell Equipment to the extent set forth in Section 4.3.
 
4.18.               Exculpation of Liability.  Nothing herein contained shall be
construed to constitute Agent or any Lender as any Borrower’s agent for any
purpose whatsoever, nor shall Agent or any Lender be responsible or liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause
thereof.  Neither Agent nor any Lender, whether by anything herein or in any
assignment or otherwise, assume any of any Borrower’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by any Borrower
of any of the terms and conditions thereof.

 
49

--------------------------------------------------------------------------------

 

4.19.               Environmental Matters.
 
(a)           Borrowers shall ensure that the Real Property and all operations
and businesses conducted thereon remains in material compliance with all
Environmental Laws and they shall not place or permit to be placed any Hazardous
Substances on any Real Property except as permitted by Applicable Law or
appropriate governmental authorities.
 
(b)           Borrowers shall defend and indemnify Agent and Lenders and hold
Agent, Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability, damage and expense, claims,
costs, fines and penalties, including attorney’s fees, suffered or incurred by
Agent or Lenders under or on account of any Environmental Laws, including the
assertion of any Lien thereunder, except to the extent such loss, liability,
damage and expense is attributable to or resulting from actions on the part of
Agent or any Lender.  Borrowers’ obligations under this Section 4.19 shall arise
upon the discovery of the presence of any Hazardous Substances at the Real
Property, whether or not any federal, state, or local environmental agency has
taken or threatened any action in connection with the presence of any Hazardous
Substances.  Borrowers’ obligation and the indemnifications hereunder shall
survive the termination of this Agreement.
 
(c)           For purposes of Section 4.19 and 5.7, all references to Real
Property shall be deemed to include all of each Borrower’s right, title and
interest in and to its owned and leased premises.
 
4.20.               Financing Statements.  Except as respects the financing
statements filed by Agent and the financing statements described on Schedule
1.2, no financing statement covering any of the Collateral or any proceeds
thereof is on file in any public office.
 
V           REPRESENTATIONS AND WARRANTIES.
 
Each Borrower represents and warrants as follows:
 
5.1.                 Authority.  Each Borrower has full power, authority and
legal right to enter into this Agreement and the Other Documents and to perform
all its respective Obligations hereunder and thereunder.  This Agreement and the
Other Documents have been duly executed and delivered by each Borrower, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
(a) are within such Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, are not in contravention of law or the terms of
such Borrower’s organizational or governance documents or other applicable
documents relating to such Borrower’s formation or to the conduct of such
Borrower’s business or of any material agreement or undertaking to which such
Borrower is a party or by which such Borrower is bound, including the
Subordinated Debt Documents, (b) will not conflict with or violate any law or
regulation, or any judgment, order or decree of any Governmental Body, (c) will
not require the Consent of any Governmental Body or any other Person, except
those Consents set forth on Schedule 5.1 hereto, all of which will have been
duly obtained, made or compiled prior to the Closing Date and which are in full
force and effect and (d) will not conflict with, nor result in any breach in any
of the provisions of or constitute a default under or result in the creation of
any Lien except Permitted Encumbrances upon any asset of such Borrower under the
provisions of any agreement, charter document, instrument, by-law, or other
instrument to which such Borrower is a party or by which it or its property is a
party or by which it may be bound, including under the provisions of the
Subordinated Debt Documents.

 
50

--------------------------------------------------------------------------------

 

5.2.                 Formation and Qualification.
 
(a)           Each Borrower is duly organized and in good standing under the
laws of the state listed on Schedule 5.2(a) and is qualified to do business and
is in good standing in the states listed on Schedule 5.2(a) which constitute all
states in which qualification and good standing are necessary for such Borrower
to conduct its business and own its property and where the failure to so qualify
could reasonably be expected to have a Material Adverse Effect on such
Borrower.  Each Borrower has delivered to Agent true and complete copies of its
organizational and governance documents and will promptly notify Agent of any
amendment or changes thereto.
 
(b)           The only Subsidiaries of each Borrower are listed on Schedule
5.2(b). Neither DBA nor DRI conducts any business or owns any assets.
 
5.3.                 Survival of Representations and Warranties.  All
representations and warranties of such Borrower contained in this Agreement and
the Other Documents shall be true at the time of such Borrower’s execution of
this Agreement and the Other Documents (except that those representations and
warranties made as of a particular date shall be true and correct as of such
date) and shall survive the execution, delivery and acceptance thereof by the
parties thereto and the closing of the transactions described therein or related
thereto.
 
5.4.                 Tax Returns.  Each Borrower’s federal tax identification
number is set forth on Schedule 5.4.  Each Borrower has filed all federal, state
and local tax returns and other reports each is required by law to file and has
paid all taxes, assessments, fees and other governmental charges that are due
and payable.  Federal, state and local income tax returns of each Borrower have
been examined and reported upon by the appropriate taxing authority or closed by
applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending December 31, 2001.  The provision for taxes on the books of
each Borrower is adequate for all years not closed by applicable statutes, and
for its current fiscal year, and no Borrower has any knowledge of any deficiency
or additional assessment in connection therewith not provided for on its books.
 
5.5.                 Financial Statements.
 
(a)           The financial projections for Borrowers’ fiscal year ending
December 31, 2011 heretofore delivered to Agent, copies of which are annexed
hereto as Exhibit 5.5(a) (the “Projections”) were prepared by the Chief
Financial Officer of the Borrowing Agent, are based on underlying assumptions
which provide a reasonable basis for the projections contained therein and
reflect Borrowers’ judgment based on present circumstances of the most likely
set of conditions and course of action for the projected period.

 
51

--------------------------------------------------------------------------------

 

(b)           The unaudited consolidated and consolidating balance sheets of
Borrowers, their Subsidiaries and such other Persons described therein
(including the accounts of all Subsidiaries for the respective periods during
which a subsidiary relationship existed) as of June 30, 2010, September 30,
2010, and October 31, 2010, and the related statements of income, changes in
stockholder’s equity, and changes in cash flow for the fiscal periods then
ended, as furnished to Agent on or prior to the Closing Date, are accurate,
complete and correct and present fairly the financial condition of Borrowers on
a Consolidated Basis as of said dates and the results of their operations (i) in
the case of the June 30 and September 30 statements, for the six- and nine-month
periods then ended and (ii) in the case of the October 31 statements for the
month of October and for the ten-month period then ended, subject in each case
to normal year-end audit adjustments.
 
(c)           The consolidated and consolidating balance sheets of Borrowers,
their Subsidiaries and such other Persons described therein (including the
accounts of all Subsidiaries for the respective periods during which a
subsidiary relationship existed) as of December 31, 2009, and the related
statements of income, changes in stockholder’s equity, and changes in cash flow
for the fiscal year then ended, all accompanied by reports thereon containing
opinions without qualification by independent certified public accountants,
copies of which have been delivered to Agent, have been prepared in accordance
with GAAP, consistently applied (except for changes in application in which such
accountants concur) and present fairly the financial position of Borrowers and
their Subsidiaries at such date and the results of their operations for such
fiscal years.
 
(d)           Since December 31, 2009 there has been no change in the condition,
financial or otherwise, of Borrowers or their Subsidiaries as shown on the
consolidated balance sheet as of such date and no change in the aggregate value
of machinery, equipment and Real Property owned by Borrowers and their
respective Subsidiaries, except changes in the Ordinary Course of Business, none
of which individually or in the aggregate has been materially adverse.
 
5.6.                 Entity Names.  No Borrower has been known by any other
corporate name in the past five (5) years except as set forth in Schedule
5.6.  No Borrower sells Inventory under any other name except as set forth in
Schedule 5.6.  No Borrower has been the surviving corporation of a merger or
consolidation or acquired all or substantially all of the assets of any Person
during the preceding five (5) years except as set forth in Schedule 5.6.
 
5.7.                 O.S.H.A. and Environmental Compliance.
 
(a)           Each Borrower has duly complied with, and its facilities,
business, assets, property, leaseholds, Real Property and Equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act, RCRA and
all other Environmental Laws; there have been no outstanding citations, notices
or orders of non-compliance issued to any Borrower or relating to its business,
assets, property, leaseholds or Equipment under any such laws, rules or
regulations.

 
52

--------------------------------------------------------------------------------

 

(b)           Each Borrower has been issued all required federal, state and
local licenses, certificates or permits relating to all applicable Environmental
Laws.
 
(c)           (i) There are no visible signs of releases, spills, discharges,
leaks or disposal (collectively referred to as “Releases”) of Hazardous
Substances at, upon, under or within any Real Property or any premises leased by
any Borrower; (ii) there are no underground storage tanks or polychlorinated
biphenyls on the Real Property or any premises leased by any Borrower; (iii) to
Borrowers’ knowledge, neither the Real Property nor any premises leased by any
Borrower has ever been used as a treatment, storage or disposal facility of
Hazardous Waste; and (iv) no Hazardous Substances are present on the Real
Property or any premises leased by any Borrower, excepting such quantities as
are handled in accordance with all applicable manufacturer’s instructions and
governmental regulations and in proper storage containers and as are necessary
for the operation of the commercial business of any Borrower or of its tenants.
 
5.8.                 Solvency; No Litigation, Violation, Indebtedness or
Default.
 
(a)           After giving effect to the Transactions, each Borrower will be
solvent, able to pay its debts as they mature, will have capital sufficient to
carry on its business and all businesses in which it is about to engage, and (i)
as of the Closing Date, the fair present saleable value of its assets,
calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) subsequent to the Closing Date, the fair saleable value of
its assets (calculated on a going concern basis) will be in excess of the amount
of its liabilities.
 
(b)           Except as disclosed in Schedule 5.8(b), no Borrower has (i) any
pending or, to the best of the Borrowers’ knowledge, threatened litigation,
arbitration, actions or proceedings which involve claims equal to or exceeding
$250,000 (singly or in the aggregate), which if adversely determined, would have
a Material Adverse Effect, or (ii) any liabilities or indebtedness for borrowed
money other than the Obligations, the Subordinated Debt and as set forth on the
balance sheets referenced in Section 5.5(c), copies of which have been delivered
by Borrowers to Agent.
 
(c)           No Borrower is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Borrower in violation of any order of
any court, Governmental Body or arbitration board or tribunal.

 
53

--------------------------------------------------------------------------------

 

(d)           No Borrower nor any member of the Controlled Group maintains or
contributes to any Plan other than those listed on Schedule 5.8(d) hereto.  To
the extent that any Borrower maintains a Plan: (i) no Plan has incurred any
“accumulated funding deficiency,” as defined in Section 302(a)(2) of ERISA and
Section 412(a) of the Code, whether or not waived, and each Borrower and each
member of the Controlled Group has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of each Plan; (ii) each Plan
which is intended to be a qualified plan under Section 401(a) of the Code as
currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto is
exempt from federal income tax under Section 501(a) of the Code; (iii) neither
any Borrower nor any member of the Controlled Group has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due which are unpaid; (iv) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan; (v) at this time, the current value of the assets
of each Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and neither any Borrower nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities; (vi)
neither any Borrower nor any member of the Controlled Group has breached any of
the responsibilities, obligations or duties imposed on it by ERISA with respect
to any Plan; (vii) neither any Borrower nor any member of a Controlled Group has
incurred any liability for any excise tax arising under Section 4972 or 4980B of
the Code, and no fact exists which could give rise to any such liability; (viii)
neither any Borrower nor any member of the Controlled Group nor any fiduciary
of, nor any trustee to, any Plan, has engaged in a “prohibited transaction”
described in Section 406 of the ERISA or Section 4975 of the Code nor taken any
action which would constitute or result in a Termination Event with respect to
any such Plan which is subject to ERISA; (ix) each Borrower and each member of
the Controlled Group has made all contributions due and payable with respect to
each Plan; (x) there exists no event described in Section 4043(b) of ERISA, for
which the thirty (30) day notice period has not been waived; (xi) neither any
Borrower nor any member of the Controlled Group has any fiduciary responsibility
for investments with respect to any plan existing for the benefit of persons
other than employees or former employees of any Borrower and any member of the
Controlled Group; (xii) neither any Borrower nor any member of the Controlled
Group maintains or contributes to any Plan which provides health, accident or
life insurance benefits to former employees, their spouses or dependents, other
than in accordance with Section 4980B of the Code; (xiii) neither any Borrower
nor any member of the Controlled Group has withdrawn, completely or partially,
from any Multiemployer Plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980 and there exists no fact which would
reasonably be expected to result in any such liability; and (xiv) no Plan
fiduciary (as defined in Section 3(21) of ERISA) has any liability for breach of
fiduciary duty or for any failure in connection with the administration or
investment of the assets of a Plan.
 
5.9.                 Patents, Trademarks, Copyrights and Licenses.  All patents,
patent applications, trademarks, trademark applications, service marks, service
mark applications, copyrights, copyright applications, design rights,
tradenames, assumed names, trade secrets and licenses owned or utilized by any
Borrower are set forth on Schedule 5.9, are valid and have been duly registered
or filed with all appropriate Governmental Bodies and constitute all of the
intellectual property rights which are necessary for the operation of its
business; there is no objection to or pending challenge to the validity of any
such patent, trademark, copyright, design rights, tradename, trade secret or
license and no Borrower is aware of any grounds for any challenge, except as set
forth in Schedule 5.9 hereto.  Each patent, patent application, patent license,
trademark, trademark application, trademark license, service mark, service mark
application, service mark license, design rights, copyright, copyright
application and copyright license owned or held by any Borrower and all trade
secrets used by any Borrower consist of original material or property developed
by such Borrower or was lawfully acquired by such Borrower from the proper and
lawful owner thereof.  Each of such items has been maintained so as to preserve
the value thereof from the date of creation or acquisition thereof.  With
respect to all software used by any Borrower, such Borrower is in possession of
all source and object codes related to each piece of software or is the
beneficiary of a source code escrow agreement, each such source code escrow
agreement being listed on Schedule 5.9 hereto.

 
54

--------------------------------------------------------------------------------

 

5.10.               Licenses and Permits.  Except as set forth in Schedule 5.10,
each Borrower (a) is in compliance with and (b) has procured and is now in
possession of, all material licenses or permits required by any applicable
federal, state or local law, rule or regulation for the operation of its
business in each jurisdiction wherein it is now conducting or proposes to
conduct business and where the failure to procure such licenses or permits could
have a Material Adverse Effect.
 
5.11.               Default of Indebtedness.  Except as set forth in Schedule
5.11, no Borrower is in default in the payment of the principal of or interest
on any Indebtedness or under any instrument or agreement under or subject to
which any Indebtedness has been issued and no event has occurred under the
provisions of any such instrument or agreement which with or without the lapse
of time or the giving of notice, or both, constitutes or would constitute an
event of default thereunder.
 
5.12.               No Default.  No Borrower is in default in the payment or
performance of any of its contractual obligations and no Default has occurred.
 
5.13.               No Burdensome Restrictions.  No Borrower is party to any
contract or agreement the performance of which could have a Material Adverse
Effect.  Each Borrower has heretofore delivered to Agent true and complete
copies of all material contracts to which it is a party or to which it or any of
its properties is subject.  No Borrower has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
which is not a Permitted Encumbrance.
 
5.14.               No Labor Disputes.  No Borrower is involved in any labor
dispute; there are no strikes or walkouts or union organization of any
Borrower’s employees threatened or in existence and no labor contract is
scheduled to expire during the Term other than as set forth on Schedule 5.14
hereto.
 
5.15.               Margin Regulations.  No Borrower is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.  No part of the proceeds of any Advance
will be used for “purchasing” or “carrying” “margin stock” as defined in
Regulation U of such Board of Governors.
 
5.16.               Investment Company Act.  No Borrower is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, nor is it controlled by such a company.

 
55

--------------------------------------------------------------------------------

 

5.17.               Disclosure.  No representation or warranty made by any
Borrower in this Agreement or the Subordinated Debt Documents or in any
financial statement, report, certificate or any other document furnished in
connection herewith or therewith contains any untrue statement of fact or omits
to state any fact necessary to make the statements herein or therein not
misleading.  There is no fact known to any Borrower which such Borrower has not
disclosed to Agent in writing with respect to the transactions contemplated by
the Subordinated Debt Documents or this Agreement which could reasonably be
expected to have a Material Adverse Effect.
 
5.18.               Delivery of Subordinated Debt Documents.  Agent has received
complete copies of the Subordinated Debt Documents (including all exhibits,
schedules and disclosure letters referred to therein or delivered pursuant
thereto, if any) and all amendments thereto, waivers relating thereto and other
side letters or agreements affecting the terms thereof.  None of such documents
and agreements has been amended or supplemented, nor have any of the provisions
thereof been waived, except pursuant to a written agreement or instrument which
has heretofore been delivered to Agent.
 
5.19.               Swaps.  No Borrower is a party to, nor will it be a party
to, any swap agreement whereby such Borrower has agreed or will agree to swap
interest rates or currencies unless same provides that damages upon termination
following an event of default thereunder are payable on an unlimited “two-way
basis” without regard to fault on the part of either party.
 
5.20.               Conflicting Agreements.  No provision of any mortgage,
indenture, contract, agreement, judgment, decree or order binding on any
Borrower or affecting the Collateral conflicts with, or requires any Consent
which has not already been obtained to, or would in any way prevent the
execution, delivery or performance of, the terms of this Agreement or the Other
Documents.
 
5.21.               Application of Certain Laws and Regulations.  Neither any
Borrower nor any Affiliate of any Borrower is subject to any law, statute, rule
or regulation which regulates the incurrence of any Indebtedness, including
laws, statutes, rules or regulations relative to common or interstate carriers
or to the sale of electricity, gas, steam, water, telephone, telegraph or other
public utility services.
 
5.22.               Business and Property of Borrowers.  Upon and after the
Closing Date, Borrowers will not engage in a new line of business materially
different from Borrowers’ current business.  On the Closing Date, each Borrower
will own all the property and possess all of the rights and Consents necessary
for the conduct of the business of such Borrower.
 
5.23.               Section 20 Subsidiaries.  Borrowers do not intend to use and
shall not use any portion of the proceeds of the Advances, directly or
indirectly, to purchase during the underwriting period, or for 30 days
thereafter, Ineligible Securities being underwritten by a Section 20 Subsidiary.
 
5.24.               Anti-Terrorism Laws.
 
(a)           General.  Neither any Borrower nor any Affiliate of any Borrower
is in violation of any Anti-Terrorism Law or engages in or conspires to engage
in any transaction  that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 
56

--------------------------------------------------------------------------------

 

(b)           Executive Order No. 13224.  Neither any Borrower nor any Affiliate
of any Borrower or their respective agents acting or benefiting in any capacity
in connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):
 
(i)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;
 
(ii)          a Person owned or controlled by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
 
(iii)         a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)         a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;
 
(v)         a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
 
(vi)        a Person or entity who is affiliated or associated with a Person or
entity listed above.
 
Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.
 
5.25.               Trading with the Enemy.  No Borrower has engaged, nor does
it intend to engage, in any business or activity prohibited by the Trading with
the Enemy Act.
 
5.26.               Federal Securities Laws.  Zanett is required to file
periodic reports under the Exchange Act and has securities registered under the
Exchange Act.
 
VI           AFFIRMATIVE COVENANTS.
 
Each Borrower shall, until payment in full of the Obligations, expiration of the
Letters of Credit and termination of this Agreement:
 
6.1.                 Payment of Fees.  Pay to Agent on demand all usual and
customary fees and expenses which Agent incurs in connection with (a) the
forwarding of Advance proceeds and (b) the establishment and maintenance of any
Blocked Accounts or Depository Accounts as provided for in Section
4.15(h).  Agent may, without making demand, charge Borrowers’ Account for all
such fees and expenses.

 
57

--------------------------------------------------------------------------------

 

6.2.                 Conduct of Business and Maintenance of Existence and
Assets.  (a) Conduct continuously and operate actively its business according to
good business practices and maintain all of its properties useful or necessary
in its business in good working order and condition (reasonable wear and tear
excepted and except as may be disposed of in accordance with the terms of this
Agreement), including all licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks and take all actions necessary to
enforce and protect the validity of any intellectual property right or other
right included in the Collateral; (b) keep in full force and effect its
existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect; and (c) make all such
reports and pay all such franchise and other taxes and license fees and do all
such other acts and things as may be lawfully required to maintain its rights,
licenses, leases, powers and franchises under the laws of the United States or
any political subdivision thereof where the failure to do so could reasonably be
expected to have a Material Adverse Effect.
 
6.3.                 Violations.  Promptly notify Agent in writing of any
violation of any law, statute, regulation or ordinance of any Governmental Body,
or of any agency thereof, applicable to any Borrower which could reasonably be
expected to have a Material Adverse Effect.
 
6.4.                 Government Receivables.  Take all steps necessary to
protect Agent’s interest in the Collateral under the Federal Assignment of
Claims Act, the Uniform Commercial Code and all other applicable state or local
statutes or ordinances and deliver to Agent appropriately endorsed, any
instrument or chattel paper connected with any Receivable arising out of
contracts between any Borrower and the United States, any state or any
department, agency or instrumentality of any of them.
 
6.5.                 Fixed Charge Coverage Ratio.  Cause to be maintained as of
the end of each Calculation Period, a Fixed Charge Coverage Ratio of not less
than 1.10 to 1.0.
 
6.6.                 Execution of Supplemental Instruments.  Execute and deliver
to Agent from time to time, upon demand, such supplemental agreements,
statements, assignments and transfers, or instructions or documents relating to
the Collateral, and such other instruments as Agent may request, in order that
the full intent of this Agreement may be carried into effect.
 
6.7.                 Payment of Indebtedness.  Pay, discharge or otherwise
satisfy at or before maturity (subject, where applicable, to specified grace
periods and, in the case of the trade payables, to normal payment practices) all
its obligations and liabilities of whatever nature, except when the failure to
do so could not reasonably be expected to have a Material Adverse Effect or when
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and each Borrower shall have provided for such reserves
as Agent may reasonably deem proper and necessary, subject at all times to any
applicable subordination arrangement in favor of Lenders.

 
58

--------------------------------------------------------------------------------

 

6.8.                 Standards of Financial Statements.  Cause all financial
statements referred to in Sections 9.8 through 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).
 
6.9.                 Federal Securities Laws.  Zanett shall promptly file any
required periodic reports under the Exchange Act.
 
6.10.               Leases.  With respect to any premises then leased by a
Borrower, promptly notify Agent in writing as to any default under, or amendment
or modification to, such lease which could reasonably be expected to have a
Material Adverse Effect, or any notification to the Borrower of termination (by
acceleration or otherwise) of any such lease by the respective landlord.
 
6.11.               ZOF Credit Agreement.  Maintain the ZOF Credit Agreement in
full force and effect until the Permitted Termination Date (as such term is
defined in the ZOF Intercreditor Agreement) with a line of credit available to
Borrowers in a minimum principal amount of $1,000,000 at all times, and ensure
that (a) the fund balance in the ZOF/Jefferies Account is at least $2,000,000 at
all times, and (b) Agent has online access at all times to ZOF’s fund balance in
the ZOF/Jefferies Account for purposes of verifying Borrowers’ account balances
and positions in connection therewith.
 
6.12.               Landlord Waivers and Consents.  Within sixty (60) days after
the Closing Date, provide to Agent such landlord, mortgagee or warehouseman
agreements satisfactory to Agent with respect to all premises leased by
Borrowers at which Inventory and books and records are located.
 
6.13.               DBA and DRI.  Within thirty (30) days after the Closing
Date, provide to Agent evidence satisfactory to Agent that DBA and DRI have been
dissolved or merged into a Borrower, with such Borrower being the surviving
entity.
 
6.14.               Bank Accounts. The Borrowers shall not maintain any deposit
account with any financial institution other than the Agent; provided, however,
that the Borrowers may (a) maintain one or more Blocked Accounts with Blocked
Account Banks in accordance with Section 4.15(h) hereof for up to 120 days after
the Closing Date and (b) maintain with Bank of America, N.A., operating accounts
having no more than $100,000 in aggregate credit balances for up to 60 days
after the Closing Date.
 
VII           NEGATIVE COVENANTS.
 
No Borrower shall, until satisfaction in full of the Obligations, expiration of
the Letters of Credit and termination of this Agreement:

 
59

--------------------------------------------------------------------------------

 

7.1.                 Merger, Consolidation, Acquisition and Sale of Assets.
 
(a)           Enter into any merger, consolidation or other reorganization with
or into any other Person or acquire all or a substantial portion of the assets
or Equity Interests of any Person or permit any other Person to consolidate with
or merge with it except for a merger or consolidation of a Borrower with another
Borrower (any of the foregoing actions herein called an “Acquisition”).
 
(b)           Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except (i) dispositions of Inventory and Equipment to the
extent expressly permitted by Section 4.3 and (ii) any other sales or
dispositions expressly permitted by this Agreement.
 
7.2.                 Creation of Liens.  Create or suffer to exist any Lien or
transfer upon or against any of its property or assets now owned or hereafter
acquired, except Permitted Encumbrances.
 
7.3.                 Guarantees.  Become liable upon the obligations or
liabilities of any Person by assumption, endorsement or guaranty thereof or
otherwise (other than to Lenders) except (a) as disclosed on Schedule 7.3 and
(b) the endorsement of checks in the Ordinary Course of Business.
 
7.4.                 Investments.  Purchase or acquire obligations or Equity
Interests of, or any other interest in, any Person, except (a) obligations
issued or guaranteed by the United States of America or any agency thereof, (b)
commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating), (c) certificates
of time deposit and bankers’ acceptances having maturities of not more than 180
days and repurchase agreements backed by United States government securities of
a commercial bank if (i) such bank has a combined capital and surplus of at
least $500,000,000, or (ii) its debt obligations, or those of a holding company
of which it is a Subsidiary, are rated not less than A (or the equivalent
rating) by a nationally recognized investment rating agency, (d) U.S. money
market funds that invest solely in obligations issued or guaranteed by the
United States of America or an agency thereof.
 
7.5.                 Loans.  Make advances, loans or extensions of credit to any
Person, including any Affiliates or employees, except with respect to (a) the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business and (b) loans to its Affiliates or employees in
the Ordinary Course of Business not exceeding $150,000 in aggregate principal
amount at any one time outstanding.
 
7.6.                 Capital Expenditures.  Contract for, purchase or make any
expenditure or commitments for Capital Expenditures in any fiscal year in an
aggregate amount for all Borrowers in excess of $350,000.

 
60

--------------------------------------------------------------------------------

 

7.7.                 Dividends and Distributions.  Declare, pay or make any
dividend or distribution on any Equity Interest of any Borrower (other than
dividends or distributions payable solely in its Equity Interests, or split-ups
or reclassifications of Equity Interests) or apply any of its funds, property or
assets to the purchase, redemption or other retirement of any Equity Interest of
any Borrower; provided, however, that (a) ZCS may pay dividends and
distributions to Zanett and (b) Zanett may pay dividends on its Equity Interests
after delivery to Agent in accordance with Section 9.8 of audited financial
statements for any fiscal year (commencing with the fiscal year ending December
31, 2010) showing a net profit for such fiscal year, so long as (i) the amount
of the dividend payment does not exceed such net profit, (ii) no Default or
Event of Default shall have occurred and be continuing on the date of such
payment, (iii) the average Undrawn Availability for the 30-day period
immediately preceding the date of such payment (determined on a pro forma basis
after giving effect to such payment) is at least $1,500,000, and (iv) Borrowers
are in compliance with the financial covenants contained in this Agreement,
including without limitation the financial covenant set forth in Section 6.5,
both before and after giving effect to such payment.
 
7.8.                 Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt), except (i) Indebtedness to Agent and
Lenders hereunder and under the Other Documents, (ii) existing Indebtedness
listed on Schedule 7.8, (iii) the Subordinated Debt, and (iv) Indebtedness
evidenced by Zanett Renewable Unsecured Subordinated Notes issued after the date
hereof, so long as such Notes that replace maturing Zanett Renewable Unsecured
Subordinated Notes, do not exceed in principal amount the principal amount of
the Notes they are replacing, bear interest at a rate not exceeding the rate on
the Notes they are replacing, and have maturities that extend at least ninety
(90) days beyond the end of the Term.
 
7.9.                 Nature of Business.  Substantially change the nature of the
business in which it is presently engaged or, except as specifically permitted
hereby, purchase or invest, directly or indirectly, in any assets or property
other than in the Ordinary Course of Business for assets or property which are
useful in, necessary for and are to be used in its business as presently
conducted.
 
7.10.               Transactions with Affiliates.  Directly or indirectly,
purchase, acquire or lease any property from, or sell, transfer or lease any
property to, or otherwise enter into any transaction or deal with, any
Affiliate, except transactions disclosed to the Agent, which are in the Ordinary
Course of Business, on an arm’s-length basis on terms and conditions no less
favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate.
 
7.11.               Leases.  Enter as lessee into any lease arrangement for real
or personal property (unless capitalized and permitted under Section 7.6) if
after giving effect thereto, aggregate annual rental payments for all leased
property would exceed $1,000,000 in any one fiscal year in the aggregate for all
Borrowers, subject to reasonable annual escalations.
 
7.12.               Subsidiaries and Joint Ventures.
 
(a)           Form any Subsidiary unless (i) such Subsidiary expressly joins in
this Agreement as a borrower and becomes jointly and severally liable for the
obligations of Borrowers hereunder and under the Other Documents and (ii) Agent
shall have received all documents, including legal opinions, it may reasonably
require to establish compliance with each of the foregoing conditions.

 
61

--------------------------------------------------------------------------------

 

(b)           Enter into any partnership, joint venture or similar arrangement.
 
7.13.               Fiscal Year and Accounting Changes.  Change its fiscal year
from December 31 or make any change (i) in accounting treatment and reporting
practices except as required by GAAP or (ii) in tax reporting treatment except
as required by law.
 
7.14.               Pledge of Credit.  Now or hereafter pledge Agent’s or any
Lender’s credit on any purchases or for any purpose whatsoever or use any
portion of any Advance in or for any business other than such Borrower’s
business as conducted on the date of this Agreement.
 
7.15.               Amendment of Organizational Documents.  Amend, modify or
waive any term or material provision of its Articles of Incorporation or By-Laws
unless required by law.
 
7.16.               Compliance with ERISA.  (i) (x) Maintain, or permit any
member of the Controlled Group to maintain, or (y) become obligated to
contribute, or permit any member of the Controlled Group to become obligated to
contribute, to any Plan, other than those Plans disclosed on Schedule 5.8(d),
(ii) engage, or permit any member of the Controlled Group to engage, in any
non-exempt “prohibited transaction”, as that term is defined in section 406 of
ERISA and Section 4975 of the Code, (iii) incur, or permit any member of the
Controlled Group to incur, any “accumulated funding deficiency”, as that term is
defined in Section 302 of ERISA or Section 412 of the Code, (iv) terminate, or
permit any member of the Controlled Group to terminate, any Plan where such
event could result in any liability of any Borrower or any member of the
Controlled Group or the imposition of a lien on the property of any Borrower or
any member of the Controlled Group pursuant to Section 4068 of ERISA, (v)
assume, or permit any member of the Controlled Group to assume, any obligation
to contribute to any Multiemployer Plan not disclosed on Schedule 5.8(d), (vi)
incur, or permit any member of the Controlled Group to incur, any withdrawal
liability to any Multiemployer Plan; (vii) fail promptly to notify Agent of the
occurrence of any Termination Event, (viii) fail to comply, or permit a member
of the Controlled Group to fail to comply, with the requirements of ERISA or the
Code or other Applicable Laws in respect of any Plan, (ix) fail to meet, or
permit any member of the Controlled Group to fail to meet, all minimum funding
requirements under ERISA or the Code or postpone or delay or allow any member of
the Controlled Group to postpone or delay any funding requirement with respect
of any Plan.
 
7.17.               Prepayment of Indebtedness.  Except as may be permitted
under Section 7.20 of this Agreement, at any time, directly or indirectly,
prepay any Indebtedness (other than to Lenders or as otherwise expressly
permitted under this Agreement), or repurchase, redeem, retire or otherwise
acquire any Indebtedness of any Borrower.
 
7.18.               Anti-Terrorism Laws.  No Borrower shall, until satisfaction
in full of the Obligations and termination of this Agreement, nor shall it
permit any Affiliate or agent to:
 
(a)           Conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
 
(b)           Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224.

 
62

--------------------------------------------------------------------------------

 

(c)           Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law.  Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
 
7.19.               Trading with the Enemy Act.  Engage in any business or
activity in violation of the Trading with the Enemy Act.
 
7.20.               Subordinated Debt.  At any time, directly or indirectly,
pay, prepay, repurchase, redeem, retire or otherwise acquire, or make any
payment on account of any principal of, interest on or premium payable in
connection with the repayment or redemption of any Subordinated Debt, provided
that so long as (i) no Default or Event of Default shall have occurred and be
continuing and (ii) Borrowers shall be in compliance with the financial
covenants contained in this Agreement, including without limitation the
financial covenant set forth in Section 6.5, both before and after giving effect
to such payment, Zanett may:
 
(a)           make payments of principal and interest on the Zanett Renewable
Unsecured Subordinated Notes when due;
 
(b)           make interest payments on the Rockport Subordinated Notes when
due;
 
(c)           make payments of principal on the Rockport $500,000 Note (but not
the Rockport Convertible Note) after delivery to Agent pursuant to Section 9.8
of the Borrowers’ audited financial statements for the fiscal year ending
December 31, 2010, provided that (x) no Default or Event of Default shall have
occurred and be continuing on the date of such payment, (y) the average Undrawn
Availability for the 30-day period immediately preceding the date of such
payment (determined on a pro forma basis after giving effect to such payment) is
at least $1,000,000, and (z) Borrowers are in compliance with the financial
covenants contained in this Agreement, including without limitation the
financial covenant set forth in Section 6.5, both before and after giving effect
to such payment; and
 
(d)           make other payments of principal or interest on the Subordinated
Debt to the extent expressly permitted by the Intercreditor Agreements.
 
(e)           enter into any material amendment, waiver or modification of any
Subordinated Debt Document or related agreement.
 
7.21.               DBA and DRI.  Permit DBA or DRI to engage in any business
(other than tasks related to the dissolution or merger of DBA or DRI in
accordance with Section 6.13) or to own or acquire any assets.
 
VIII           CONDITIONS PRECEDENT.
 
8.1.                 Conditions to Initial Advances.  The agreement of Lenders
to make the initial Advances requested to be made on the Closing Date is subject
to the satisfaction, or waiver by Agent, immediately prior to or concurrently
with the making of such Advances, of the following conditions precedent:
 
 
63

--------------------------------------------------------------------------------

 

(a)           Revolving Credit Note.  Agent shall have received the Revolving
Credit Note duly executed and delivered by an authorized officer of each
Borrower;
 
(b)           Other Documents.  Agent shall have received all Other Documents,
duly executed and delivered by each Borrower or Subordinated Creditor party
thereto in form and substance satisfactory to Agent;
 
(c)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by this Agreement or
any Other Document, by law or reasonably requested by Agent to be filed,
registered or recorded in order to create, in favor of Agent for the ratable
benefit of the Lenders, a perfected security interest in or lien upon the
Collateral shall have been properly filed, registered or recorded in each
jurisdiction in which the filing, registration or recordation thereof is so
required  or requested, and Agent shall have received an acknowledgment copy, or
other evidence satisfactory to it, of each such filing, registration or
recordation and satisfactory evidence of the payment of any necessary fee, tax
or expense relating thereto;
 
(d)           Proceedings of Borrowers.  Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors or  Management Committee of each Borrower, as the case may be,
authorizing (i) the execution, delivery and performance by such Borrower of this
Agreement and the Other Documents to which it is party and (ii) the granting by
such Borrower of Liens on the Collateral pursuant to this Agreement and the
Other Documents to which it is party, in each case certified by the Secretary or
an Assistant Secretary of each Borrower as of the Closing Date; and, such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate;
 
(e)           Incumbency Certificates of Borrowers.  Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;
 
(f)           Certificates.  Agent shall have received a copy of the
organizational documents of each Borrower, and all amendments thereto, certified
by the Secretary of State or other appropriate official of its jurisdiction of
organization, together with copies of the By-Laws or Operating Agreement, as the
case may be, of each Borrower and all agreements of each Borrower’s shareholders
or members certified as accurate and complete by the Secretary of each Borrower;
 
(g)           Good Standing Certificates.  Agent shall have received good
standing certificates for each Borrower dated not more than 10 days prior to the
Closing Date, issued by the Secretary of State or other appropriate official of
each Borrower’s jurisdiction of organization and each jurisdiction where the
conduct of each Borrower’s business activities or the ownership of its
properties necessitates qualification;

 
64

--------------------------------------------------------------------------------

 

(h)          Legal Opinion.  Agent shall have received the executed legal
opinions of Drinker Biddle & Reath LLP and Mazzeo Song & Bradham LLP, as special
New York counsel to Borrowers, in form and substance satisfactory to Agent which
shall cover such matters incident to the transactions contemplated by this
Agreement and the Other Documents as Agent may reasonably require, and each
Borrower hereby authorizes and directs such counsel to deliver such opinions to
Agent and Lenders;
 
(i)           No Litigation.  (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against any Borrower or against the officers or directors of any
Borrower (A) in connection with this Agreement, the Other Documents, the
Subordinated Debt Documents or any of the transactions contemplated hereby or
thereby and which, in the reasonable opinion of Agent, is material or (B) which
could, in the reasonable opinion of Agent, have a Material Adverse Effect; and
(ii) no injunction, writ, restraining order or other order of any nature
materially adverse to any Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;
 
(j)           Financial Condition Certificates; Capital Structure.  Agent shall
have received an executed Financial Condition Certificate in the form of Exhibit
8.1(j) and shall be satisfied with Borrowers’ capital structure and financial
condition. Without limiting the generality of the foregoing, Agent shall have
received all of the financial statements referred to in Section 5.5(a), (b), and
(c), all of which shall be satisfactory in all respects to Agent and Lenders;
 
(k)           Collateral Examination.  Agent shall have completed Collateral
examinations and field audits, the results of which shall be satisfactory in
form and substance to Agent and Lenders, of the Borrowers’ assets, including
without limitation their Receivables, and all books and records in connection
therewith;
 
(l)            Fees.  Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to Article
III;
 
(m)          Projections.  Agent shall have received copies of the Projections,
which shall be satisfactory in all respects to Agent and Lenders and shall
demonstrate the Borrowers’ ability to service their Obligations;
 
(n)           Subordinated Debt Documents.  Agent shall have received (i)
evidence satisfactory to it that (1) the maturity of the Rockport $500,000 Note
has been extended to a date no earlier than April 30, 2014, (2) the ZOF Credit
Agreement has been duly executed and delivered by ZOF and Zanett in form and
substance satisfactory to Agent and is in full force and effect, and (3) the
fund balance in the ZOF/Jefferies Account is at least $2,000,000 and Agent has
been provided with online access to the ZOF/Jefferies Account for the purpose of
confirming the fund’s account balance and positions, and (ii) fully executed
copies of all Subordinated Debt Documents and all related agreements, documents
and instruments as in effect on the Closing Date, all of which shall be
satisfactory in form and substance to Agent;

 
65

--------------------------------------------------------------------------------

 

(o)           Insurance.  Agent shall have received in form and substance
satisfactory to Agent, certificates of insurance evidencing Borrowers’ casualty
insurance policies, together with loss payable endorsements on Agent’s standard
form of loss payee endorsement naming Agent as loss payee, and certificates of
insurance evidencing Borrowers’ liability insurance policies, together with
endorsements naming Agent as a co-insured;
 
(p)           Payment Instructions.  Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;
 
(q)           Pay-Off.  A pay-off letter from Bank of America, N.A., setting
forth the total amount of principal, interest and fees owed by the Borrowers or
any of them to Bank of America, N.A. on the Closing Date, together with (1) a
letter of authorization duly executed by Bank of America, N.A. authorizing Agent
to file such Uniform Commercial Code amendments, releases and terminations as
Agent may require to terminate all initial financing statements heretofore filed
by Bank of America, N.A. or any of its predecessors in interest against any
Borrower, and to terminate any security interests registered by Bank of America,
N.A. or any of its predecessors in interest against intellectual property of any
Borrower in the U.S. Copyright Office or the U.S. Patent and Trademark Office,
(2) all original certificates representing Equity Interests in any Borrower
heretofore delivered to Bank of America, N.A. or any of its predecessors in
interest, (3) terminations satisfactory in form and substance to Agent,
terminating all control agreements in favor of Bank of America, N.A. or any of
its predecessors in interest with respect to Borrowers’ deposit, securities or
commodities accounts;
 
(r)           Blocked Accounts.  Agent shall have received duly executed
agreements establishing the Blocked Accounts or Depository Accounts for the
collection or servicing of the Receivables and proceeds of the Collateral, all
of which shall be established with Agent or with financial institutions
acceptable to Agent;
 
(s)           Consents.  Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Agent shall have received such Consents
and waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;
 
(t)           No Material Adverse Change.  (i) Since December 31, 2009 there
shall not have occurred any event, condition or state of facts which could
reasonably be expected to have a Material Adverse Effect and (ii) no
representations made or information supplied to Agent or Lenders shall have been
proven to be inaccurate or misleading in any material respect;
 
(u)           Contract Review.  Agent shall have reviewed all material contracts
of Borrowers including leases, union contracts, labor contracts, employee
contracts, contracts with subcontractors, vendor supply contracts, license
agreements and distributorship agreements and such contracts and agreements
shall be satisfactory in all respects to Agent;
 
(v)           Closing Certificate.  Agent shall have received a closing
certificate signed by the Chief Financial Officer of each Borrower dated as of
the date hereof, stating that (i) all representations and warranties set forth
in this Agreement and the Other Documents are true and correct on and as of such
date, (ii) Borrowers are on such date in compliance with all the terms and
provisions set forth in this Agreement and the Other Documents and (iii) on such
date no Default or Event of Default has occurred or is continuing;

 
66

--------------------------------------------------------------------------------

 

(w)           Borrowing Base.  Agent shall have received a Borrowing Base
Certificate duly executed and completed by Borrowing Agent, showing that the
aggregate amount of Eligible Receivables and Eligible Prebillings is sufficient
to support Advances in the amount requested by Borrowers on the Closing Date and
that after giving effect to such Advances Borrowers shall have Undrawn
Availability in the amount specified below;
 
(x)           Undrawn Availability.  After giving effect to the initial
Advances, the Undrawn Availability as at the Closing Date shall be at least
$650,000 plus accrued payroll as of such date;
 
(y)           Tax Liens. Agent shall have received evidence satisfactory to it
that (1) all amounts owed by the Borrowers to the Internal Revenue Service have
been paid in full and all related tax liens have been released and (2) all
amounts owed by the Borrowers to the New York City Department of Finance have
been paid in full and the Department of Finance is required to release all
related tax liens;
 
(z)           Compliance with Laws.  Agent shall be reasonably satisfied that
each Borrower is in compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act, and that each Borrower is properly licensed in
each jurisdiction in which it does business; and
 
(aa)         Other.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
 
8.2.                 Conditions to Each Advance.  The agreement of Lenders to
make any Advance requested to be made on any date (including the initial
Advance), is subject to the satisfaction of the following conditions precedent
as of the date such Advance is made:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date;
 
(b)           No Default.  No Event of Default or Default shall have occurred
and be continuing on such date, or would exist after giving effect to the
Advances requested to be made, on such date; provided, however that Agent, in
its sole discretion, may continue to make Advances notwithstanding the existence
of an Event of Default or Default and that any Advances so made shall not be
deemed a waiver of any such Event of Default or Default; and

 
67

--------------------------------------------------------------------------------

 

(c)           Maximum Advances.  In the case of any type of Advance requested to
be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement.
 
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
 
IX           INFORMATION AS TO BORROWERS.
 
Each Borrower shall, or shall cause Borrowing Agent on its behalf to, until
satisfaction in full of the Obligations, the expiration of all Letters of Credit
and the termination of this Agreement:
 
9.1.                 Disclosure of Material Matters.  Immediately upon learning
thereof, report to Agent all matters materially affecting the value,
enforceability or collectibility of any portion of the Collateral, including any
Borrower’s reclamation or repossession of, or the return to any Borrower of, a
material amount of goods or claims or disputes asserted by any Customer or other
obligor.
 
9.2.                 Borrowing Base Certificates.  Deliver to Agent no later
than Wednesday of each week (or more often if necessitated by availability
constraints) (a) a Borrowing Base Certificate (which shall be calculated as of
Friday of the prior week and which shall not be binding upon Agent or
restrictive of Agent’s rights under this Agreement) and (b) supporting
documentation satisfactory in form and detail to Agent with regard to Borrowers’
Eligible Prebillings as of the date of the Borrowing Base Certificate.
 
9.3.                 Agings.  Deliver to Agent on or before the fifteenth (15th)
day of each month as of the last day of and for the prior month (a) accounts
receivable agings inclusive of reconciliations to the general ledger and (b)
accounts payable schedules inclusive of reconciliations to the general ledger,
each of which shall be in form satisfactory to Agent and executed by each
Borrower and delivered to Agent from time to time solely for Agent’s convenience
in maintaining records of the Collateral, and any Borrower’s failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent’s Lien with respect to the Collateral.
 
9.4.                 Other Documents.  Deliver to Agent at such intervals as
Agent may require:  (i) confirmatory assignment schedules, (ii) copies of
Customers’ invoices, (iii) evidence of shipment or delivery, and (iv) such
further schedules, documents and/or information regarding the Collateral as
Agent may require including trial balances and test verifications.  Agent shall
have the right to confirm and verify all Receivables by any manner and through
any medium it considers advisable and do whatever it may deem reasonably
necessary to protect its interests hereunder.  The items to be provided under
this Section are to be in form satisfactory to Agent and executed by each
Borrower and delivered to Agent from time to time solely for Agent’s convenience
in maintaining records of the Collateral, and any Borrower’s failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent’s Lien with respect to the Collateral.

 
68

--------------------------------------------------------------------------------

 

9.5.                 Litigation.  Promptly notify Agent in writing of any claim,
litigation, suit or administrative proceeding affecting any Borrower, whether or
not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case affects the Collateral or
which could reasonably be expected to have a Material Adverse Effect.
 
9.6.                 Material Occurrences.  Promptly notify Agent in writing
upon the occurrence of (a) any Event of Default or Default; (b) any event of
default under the Subordinated Debt Documents; (c) any event which with the
giving of notice or lapse of time, or both, would constitute an event of default
under the Subordinated Debt Documents; (d) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (e) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (f) each and every
default by any Borrower which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (g) any other development in the business or affairs of any
Borrower, which could reasonably be expected to have a Material Adverse Effect;
in each case describing the nature thereof and the action Borrowers propose to
take with respect thereto.
 
9.7.                 Government Receivables.  Notify Agent immediately if any of
its Receivables arise out of contracts between any Borrower and the United
States, any state, or any department, agency or instrumentality of any of them.
 
9.8.                 Annual Financial Statements.  Furnish to Agent within
ninety (90) days after the end of each fiscal year of Borrowers, financial
statements of Borrowers on a consolidating and consolidated basis including, but
not limited to, statements of income, retained earnings and cash flow for such
fiscal year and balance sheets as at the end of such fiscal year, all prepared
in accordance with GAAP applied on a basis consistent with prior practices, and
in reasonable detail and reported upon without qualification by an independent
certified public accounting firm selected by Borrowers and satisfactory to Agent
(the “Accountants”).  The report of the Accountants shall be accompanied by any
management letters from the Accountants to any Borrower or to the Chief
Executive Officer, President or Chief Financial Officer of any Borrower, and a
statement of the Accountants certifying that (i) they have caused this Agreement
to be reviewed, (ii) in making the examination upon which such report was based
either no information came to their attention which to their knowledge
constituted an Event of Default or a Default under this Agreement or any related
agreement or, if such information came to their attention, specifying any such
Default or Event of Default, its nature, when it occurred and whether it is
continuing, and such report shall contain or have appended thereto calculations
which set forth Borrowers’ compliance with the requirements or restrictions
imposed by Sections 6.5, 7.5, 7.6, 7.7 and 7.11.  In addition, the reports shall
be accompanied by a Compliance Certificate.

 
69

--------------------------------------------------------------------------------

 

9.9.                 Quarterly Financial Statements.
 
(a)           Furnish Agent within forty-five (45) days after the end of each
fiscal quarter of the Borrowers, unaudited balance sheets of Borrowers on a
consolidated and consolidating basis and unaudited statements of income,
retained earnings and cash flow of Borrowers on a consolidated and consolidating
basis, reflecting results of operations for such fiscal quarter and from the
beginning of the fiscal year to the end of such fiscal quarter, prepared on a
basis consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that individually
and in the aggregate are not material to Borrowers’ business.  The foregoing
shall be accompanied by a Compliance Certificate and consolidating schedules on
all of the Borrowers’ Affiliates.
 
(b)           Furnish Agent within ninety (90) days after the end of each fiscal
year of ZOF, an audited balance sheet of ZOF and audited statements of income,
retained earnings and cash flow of ZOF, reflecting results of operations for
such fiscal year, prepared on a basis consistent with prior practices and
complete and correct in all material respects.
 
9.10.               Monthly Financial Statements.  Furnish Agent within twenty
(20) days after the end of each month, unaudited balance sheets of Borrowers on
a consolidated and consolidating basis and unaudited statements of income,
retained earnings and cash flow of Borrowers on a consolidated and consolidating
basis reflecting results of operations from the beginning of the fiscal year to
the end of such month and for such month, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year end adjustments that individually and in the aggregate
are not material to Borrowers’ business, accompanied by consolidating schedules
on all of the Borrowers’ Affiliates.
 
9.11.               Other Reports.  Furnish Agent as soon as available, but in
any event within ten (10) days after the issuance thereof, (i) with copies of
such financial statements, reports and returns as each Borrower shall send to
its equity holders and (ii) copies of all notices, reports, financial statements
and other materials sent pursuant to the Subordinated Debt Documents.
 
9.12.               Additional Information.  Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Revolving Credit Notes have been complied with by Borrowers
including, without the necessity of any request by Agent, (a) copies of all
environmental audits and reviews, (b) at least thirty (30) days prior thereto,
notice of any Borrower’s opening of any new office or place of business or any
Borrower’s closing of any existing office or place of business, and (c) promptly
upon any Borrower’s learning thereof, notice of any labor dispute to which any
Borrower may become a party, any strikes or walkouts relating to any of its
plants or other facilities, and the expiration of any labor contract to which
any Borrower is a party or by which any Borrower is bound.

 
70

--------------------------------------------------------------------------------

 

9.13.               Projected Operating Budget.  Furnish Agent, no later than
thirty (30) days prior to the beginning of each fiscal year of the Borrowers
commencing with the fiscal year ending December 31, 2011, a month by month
projected operating budget and cash flow of Borrowers on a consolidated and
consolidating basis for such fiscal year (including an income statement for each
month and a balance sheet as at the end of the last month in each fiscal
quarter), such projections to be accompanied by a certificate signed by the
Chief Executive Officer, President or Chief Financial Officer of Borrowing Agent
to the effect that such projections have been prepared on the basis of sound
financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared.
 
9.14.               Variances From Operating Budget.   Furnish Agent,
concurrently with the delivery of the financial statements referred to in
Sections 9.8, 9.9 and 9.10, a written report summarizing all material variances
from budgets submitted by Borrowers pursuant to Section 9.13 for the immediately
preceding fiscal year and a discussion and analysis by management with respect
to such variances.
 
9.15.               Notice of Suits, Adverse Events.  Furnish Agent with prompt
written notice of (i) any lapse or other termination of any Consent issued to
any Borrower by any Governmental Body or any other Person that is material to
the operation of any Borrower’s business, (ii) any refusal by any Governmental
Body or any other Person to renew or extend any such Consent; and (iii) copies
of any periodic or special reports filed by any Borrower with any Governmental
Body or Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Borrower, or if copies thereof are
requested by Lender, and (iv) copies of any material notices and other
communications from any Governmental Body or Person which specifically relate to
any Borrower.
 
9.16.               ERISA Notices and Requests.  Furnish Agent with immediate
written notice in the event that (i) any Borrower or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which such Borrower or any member of the Controlled
Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) any  Borrower or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Borrower or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Plan together with all communications
received by any Borrower or any member of the Controlled Group with respect to
such request, (iv) any increase in the benefits of any existing Plan or the
establishment of any new Plan or the commencement of contributions to any Plan
to which any Borrower or any member of the Controlled Group was not previously
contributing shall occur, (v) any Borrower or any member of the Controlled Group
shall receive from the PBGC a notice of intention to terminate a Plan or to have
a trustee appointed to administer a Plan, together with copies of each such
notice, (vi) any Borrower or any member of the Controlled Group shall receive
any favorable or unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code,
together with copies of each such letter; (vii) any Borrower or any member of
the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice; (viii) any
Borrower or any member of the Controlled Group shall fail to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; (ix) any Borrower or any
member of the Controlled Group knows that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan.

 
71

--------------------------------------------------------------------------------

 

9.17.               Additional Documents.  Execute and deliver to Agent, upon
request, such documents and agreements as Agent may, from time to time,
reasonably request to carry out the purposes, terms or conditions of this
Agreement.
 
X           EVENTS OF DEFAULT.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
10.1.               Nonpayment.  Failure by any Borrower to pay any principal or
interest on the Obligations when due, whether at maturity or by reason of
acceleration pursuant to the terms of this Agreement or by notice of intention
to prepay, or by required prepayment or failure to pay any other liabilities, or
make any other payment, fee or charge provided for herein when due or in any
Other Document.
 
10.2.               Breach of Representation.  Any representation or warranty
made or deemed made by any Borrower in this Agreement, any Other Document or any
related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been misleading in any material respect on the date when made or deemed
to have been made.
 
10.3.               Financial Information.  Failure by any Borrower to (i)
furnish financial information when due or when requested which is unremedied for
a period of fifteen (15) days, or (ii) permit the inspection of its books or
records in accordance with Section 4.10 hereof.
 
10.4.               Judicial Actions.  Issuance of a notice of Lien, levy,
assessment, injunction or attachment against any Borrower’s Inventory or
Receivables or against a material portion of any Borrower’s other property.
 
10.5.               Noncompliance.  (i) Failure or neglect of any Borrower to
perform, keep or observe any term, provision, condition or covenant contained in
Sections 6.1, 6.3, 6.4, 9.4 or 9.6, which failure or neglect continues
unremedied for a period of 10 days after notice thereof (“Initial Notice”) from
Agent to Borrowing Agent (provided, however, that if (A) prior to the expiration
of such 10 day period, Borrowing Agent notifies Agent in writing that (1) it
believes such breach can be cured within 30 days of the date of Initial Notice
and (2) it is diligently pursuing such cure, and (B) Agent in its sole judgment
agrees with such assertions, Agent may in its sole discretion extend the cure
period (by written notification to Borrowing Agent) to a date which is no later
than 30 days after the date of the Initial Notice), or (ii) failure or neglect
of any Borrower to perform, keep or observe any other term, provision,
condition, covenant contained herein or in any Other Document or any other
agreement or arrangement now or hereafter entered into between any Borrower and
Agent or any Lender (other than a term, provision, condition or covenant covered
by Section 10.1 or 10.3).

 
72

--------------------------------------------------------------------------------

 

10.6.               Judgments.  Any judgment or judgments are rendered against
one or more Borrowers for an aggregate amount in excess of $250,000 and (i)
enforcement proceedings are commenced by a creditor upon such judgment, or (ii)
there is any period of forty (40) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect, or (iii) any such judgment results in the creation of a Lien upon any
of the Collateral (other than a Permitted Encumbrance).
 
10.7.               Bankruptcy.  Any Borrower shall (i) apply for, consent to or
suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within forty-five (45) days, any petition filed against it in any
involuntary case under such bankruptcy laws,  or (vii) take any action for the
purpose of effecting any of the foregoing.
 
10.8.               Inability to Pay.  Any Borrower shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business.
 
10.9.               Affiliate Bankruptcy.  Any Affiliate or any Subsidiary of
any Borrower shall (i) apply for, consent to or suffer the appointment of, or
the taking of possession by, a receiver, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy laws (as now or hereafter in effect), (v)
be adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, within forty-five (45) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing.
 
10.10.             Material Adverse Effect.  Any change in any Borrower’s
results of operations or condition (financial or otherwise) which in Agent’s
opinion has a Material Adverse Effect.
 
10.11.             Lien Priority.  Any Lien created hereunder or provided for
hereby or under any related agreement for any reason ceases to be or is not a
valid, enforceable and perfected Lien having a first priority interest.
 
10.12.             Subordinated Debt Default.  An event of default shall occur
under any of the Subordinated Debt Documents, which default shall not be cured
or waived within any applicable grace period.

 
73

--------------------------------------------------------------------------------

 

10.13.             Cross Default.  Any Borrower shall fail to make any payment
due by it on any Indebtedness aggregating at least $250,000, or any Indebtedness
of any Borrower aggregating at least $250,000 shall be accelerated or shall be
required to be paid prior to the stated maturity thereof or prior to any
regularly scheduled dates of payment, or any Borrower shall default in the
performance of any term contained in, or any event or condition shall exist
under, any agreement or instrument pursuant to which it has outstanding any
Indebtedness if the effect of such default, event or condition is to cause, or
permit its creditors to cause, Indebtedness aggregating at least $250,000 to
become due and payable prior to its stated maturity or regularly scheduled dates
of payment, or any default of the obligations of any Borrower under any other
agreement to which it is a party shall occur which adversely affects its
condition, affairs or prospects (financial or otherwise) which default is not
cured within any applicable grace period.
 
10.14.             Change of Ownership or Control.  Any Change of Ownership or
Change of Control shall occur.
 
10.15.             Invalidity.  Any material provision of this Agreement or any
Other Document shall, for any reason, cease to be valid and binding on Borrower,
or any Borrower shall so claim in writing to Agent or any Lender;
 
10.16.             Licenses.  (i) Any Governmental Body shall (A) revoke,
terminate, suspend or adversely modify any license, permit, patent trademark or
tradename of any Borrower, the continuation of which is material to the
continuation of any Borrower’s business, or (B) commence proceedings to suspend,
revoke, terminate or adversely modify any such license, permit, trademark,
tradename or patent and such proceedings shall not be dismissed or discharged
within sixty (60) days, or (c) schedule or conduct a hearing on the renewal of
any license, permit, trademark, tradename or patent necessary for the
continuation of any Borrower’s business and the staff of such Governmental Body
issues a report recommending the termination, revocation, suspension or
material, adverse modification of such license, permit, trademark, tradename or
patent; (ii) any agreement which is necessary or material to the operation of
any Borrower’s business shall be revoked or terminated and not replaced by a
substitute acceptable to Agent within thirty (30) days after the date of such
revocation or termination, and such revocation or termination and
non-replacement would reasonably be expected to have a Material Adverse Effect;
 
10.17.             Seizures.  Any portion of the Collateral shall be seized or
taken by a Governmental Body, or any Borrower or the title and rights of any
Borrower or any shareholder which is the owner of any material portion of the
Collateral shall have become the subject matter of claim, litigation, suit or
other proceeding which might, in the opinion of Agent, upon final determination,
result in impairment or loss of the security provided by this Agreement or the
Other Documents; or
 
10.18.             Operations.  The operations of any Borrower are interrupted
at any time for more than any period of five (5) consecutive days, unless such
Borrower shall (i) be entitled to receive for such period of interruption,
proceeds of business interruption insurance sufficient to assure that its per
diem cash needs during such period is at least equal to its average per diem
cash needs for the consecutive three-month period immediately preceding the
initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this Section, an Event of Default
shall be deemed to have occurred if such Borrower shall be receiving the
proceeds of business interruption insurance for a period of thirty (30)
consecutive days; or

 
74

--------------------------------------------------------------------------------

 
   
10.19.             Pension Plans.  An event or condition specified in Sections
7.16 or 9.16 shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect.
 
XI          LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
11.1.               Rights and Remedies.
 
(a)           Upon the occurrence of (i) an Event of Default pursuant to Section
10.7 all Obligations shall be immediately due and payable and this Agreement and
the obligation of Lenders to make Advances shall be deemed terminated; and (ii)
any of the other Events of Default and at any time thereafter (such default not
having previously been cured), at the option of Required Lenders all Obligations
shall be immediately due and payable and Lenders shall have the right to
terminate this Agreement and to terminate the obligation of Lenders to make
Advances.  Upon the occurrence of any Event of Default, Agent shall have the
right to exercise any and all rights and remedies provided for herein, under the
Other Documents, under the Uniform Commercial Code and at law or equity
generally, including the right to foreclose the security interests granted
herein and to realize upon any Collateral by any available judicial procedure
and/or to take possession of and sell any or all of the Collateral with or
without judicial process.  Agent may enter any of any Borrower’s premises or
other premises without legal process and without incurring liability to any
Borrower therefor, and Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent may deem advisable and Agent may require Borrowers to make
the Collateral available to Agent at a convenient place.  With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect.  Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give Borrowers
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification.  At any public sale Agent or any
Lender may bid for and become the purchaser, and Agent, any Lender or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption and all such claims, rights and equities are hereby expressly waived
and released by each Borrower.  In connection with the exercise of the foregoing
remedies, including the sale of Inventory, Agent is granted a perpetual
nonrevocable, royalty free, nonexclusive license and Agent is granted permission
to use all of each Borrower’s (a) trademarks, trade styles, trade names,
patents, patent applications, copyrights, service marks, licenses, franchises
and other proprietary rights which are used or useful in connection with
Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods.  The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5.  Noncash proceeds will only be applied to the Obligations
as they are converted into cash.  If any deficiency shall arise, Borrowers shall
remain liable to Agent and Lenders therefor.

 
75

--------------------------------------------------------------------------------

 

(b)           To the extent that Applicable Law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for the Agent
(i) to fail to incur expenses reasonably deemed significant by the Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition, (ii)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Customers or other Persons obligated on Collateral or to remove
Liens on or any adverse claims against Collateral, (iv) to exercise collection
remedies against Customers and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Borrower, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Borrower acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11.1(b).  Without limitation upon the foregoing, nothing contained in
this Section 11.1(b) shall be construed to grant any rights to any Borrower or
to impose any duties on Agent that would not have been granted or imposed by
this Agreement or by Applicable Law in the absence of this Section 11.1(b).
 
11.2.              Agent’s Discretion.  Agent shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify or to take any
other action with respect thereto and such determination will not in any way
modify or affect any of Agent’s or Lenders’ rights hereunder.
 
11.3.              Setoff.  Subject to Section 14.12, in addition to any other
rights which Agent or any Lender may have under Applicable Law, upon the
occurrence of an Event of Default hereunder, Agent and such Lender shall have a
right, immediately and without notice of any kind, to apply any Borrower’s
property held by Agent and such Lender to reduce the Obligations.

 
76

--------------------------------------------------------------------------------

 

11.4.               Rights and Remedies not Exclusive.  The enumeration of the
foregoing rights and remedies is not intended to be exhaustive and the exercise
of any rights or remedy shall not preclude the exercise of any other right or
remedies provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
 
11.5.               Allocation of Payments After Event of
Default.  Notwithstanding any other provisions of this Agreement to the
contrary, after the occurrence and during the continuance of an Event of
Default, all amounts collected or received by the Agent on account of the
Obligations or any other amounts outstanding under any of the Other Documents or
in respect of the Collateral may, at Agent’s discretion, be paid over or
delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;
 
SECOND, to payment of any fees owed to the Agent;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
 
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
 
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);
 
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.

 
77

--------------------------------------------------------------------------------

 

XII          WAIVERS AND JUDICIAL PROCEEDINGS.
 
12.1.               Waiver of Notice.  Each Borrower hereby waives notice of
non-payment of any of the Receivables, demand, presentment, protest and notice
thereof with respect to any and all instruments, notice of acceptance hereof,
notice of loans or advances made, credit extended, Collateral received or
delivered, or any other action taken in reliance hereon, and all other demands
and notices of any description, except such as are expressly provided for
herein.
 
12.2.               Delay.  No delay or omission on Agent’s or any Lender’s part
in exercising any right, remedy or option shall operate as a waiver of such or
any other right, remedy or option or of any Default or Event of Default.
 
12.3.               Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY
HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
 
XIII        EFFECTIVE DATE AND TERMINATION.
 
13.1.               Term.  This Agreement, which shall inure to the benefit of
and shall be binding upon the respective successors and permitted assigns of
each Borrower, Agent and each Lender, shall become effective on the date hereof
and shall continue in full force and effect until January 27, 2014 (the “Term”)
unless sooner terminated as herein provided.  Borrowers may terminate this
Agreement at any time upon ninety (90) days’ prior written notice upon payment
in full of the Obligations.  In the event that the Obligations are prepaid in
full prior to the last day of the Term (the date of such prepayment hereinafter
referred to as the “Early Termination Date”), Borrowers shall pay to Agent for
the benefit of Lenders an early termination fee (the “Early Termination Fee”) in
an amount equal to (x) $150,000 if the Early Termination Date occurs on or
before the first anniversary of the Closing Date, (y) $75,000 if the Early
Termination Date occurs after the first anniversary of the Closing Date but
before the second anniversary of the Closing Date, and (z) $25,000 if the Early
Termination Date occurs after the second anniversary of the Closing Date but
before the last day of the Term.

 
78

--------------------------------------------------------------------------------

 

13.2.               Termination.  The termination of the Agreement shall not
affect any Borrower’s, Agent’s or any Lender’s rights, or any of the
Obligations, and the provisions hereof shall continue to be fully operative
until all transactions entered into, rights or interests created or Obligations
have been fully and indefeasibly paid, disposed of, concluded or
liquidated.  The security interests, Liens and rights granted to Agent and
Lenders hereunder and the financing statements filed hereunder shall continue in
full force and effect, notwithstanding the termination of this Agreement or the
fact that Borrowers’ Account may from time to time be temporarily in a zero or
credit position, until all of the Obligations of each Borrower have been
indefeasibly paid and performed in full after the termination of this Agreement
or each Borrower has furnished Agent and Lenders with an indemnification
satisfactory to Agent and Lenders with respect thereto.  Accordingly, each
Borrower waives any rights which it may have under the Uniform Commercial Code
to demand the filing of termination statements with respect to the Collateral,
and Agent shall not be required to send such termination statements to each
Borrower, or to file them with any filing office, unless and until this
Agreement shall have been terminated in accordance with its terms and all
Obligations have been indefeasibly paid in full in immediately available
funds.  All representations, warranties, covenants, waivers and agreements
contained herein shall survive termination hereof until all Obligations are
indefeasibly paid and performed in full.
 
XIV        REGARDING AGENT.
 
14.1.               Appointment.  Each Lender hereby designates PNC to act as
Agent for such Lender under this Agreement and the Other Documents.  Each Lender
hereby irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and, unless specifically stated
otherwise, Agent shall hold all Collateral, payments of principal and interest,
fees, charges and collections (without giving effect to any collection days)
received pursuant to this Agreement, for the ratable benefit of Lenders.  Agent
may perform any of its duties hereunder by or through its agents or
employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Revolving Credit Notes) Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.

 
79

--------------------------------------------------------------------------------

 

14.2.               Nature of Duties.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Other Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Borrower or any officer thereof contained in this Agreement, or in any of the
Other Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Borrower to
perform its obligations hereunder.  Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any
Borrower.  The duties of Agent as respects the Advances to Borrowers shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement except as
expressly set forth herein.
 
14.3.               Lack of Reliance on Agent and Resignation.  Independently
and without reliance upon Agent or any other Lender, each Lender has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of each Borrower in connection with the making and the
continuance of the Advances hereunder and the taking or not taking of any action
in connection herewith, and (ii) its own appraisal of the creditworthiness of
each Borrower.  Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before
making of the Advances or at any time or times thereafter except as shall be
provided by any Borrower pursuant to the terms hereof.  Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Borrower,
or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement, the
Revolving Credit Notes, the Other Documents or the financial condition of any
Borrower, or the existence of any Event of Default or any Default.
 
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.
 
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
 
14.4.               Certain Rights of Agent.  If Agent shall request
instructions from Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any Other Document, Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from the Required Lenders; and Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.

 
80

--------------------------------------------------------------------------------

 

14.5.               Reliance.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram, order
or other document or telephone message believed by it to be genuine and correct
and to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by
it.  Agent may employ agents and attorneys-in-fact and shall not be liable for
the default or misconduct of any such agents or attorneys-in-fact selected by
Agent with reasonable care.
 
14.6.               Notice of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder or under the Other Documents, unless Agent has received notice from a
Lender or Borrowing Agent referring to this Agreement or the Other Documents,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that Agent receives such a notice, Agent
shall give notice thereof to Lenders.  Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders; provided, that, unless and until Agent shall have received
such directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
 
14.7.               Indemnification.  To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Commitment Percentage), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, or in any way relating to or arising out of this Agreement or
any Other Document; provided that, Lenders shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
(not mere) negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment).
 
14.8.               Agent in its Individual Capacity.  With respect to the
obligation of Agent to lend under this Agreement, the Advances made by it shall
have the same rights and powers hereunder as any other Lender and as if it were
not performing the duties as Agent specified herein; and the term “Lender” or
any similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity as a Lender.  Agent may engage in business with
any Borrower as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.
 
14.9.               Delivery of Documents.  To the extent Agent receives
financial statements required under Sections 9.8 through 9.13 or Borrowing Base
Certificates from any Borrower pursuant to the terms of this Agreement which any
Borrower is not obligated to deliver to each Lender, Agent will promptly furnish
such documents and information to Lenders.

 
81

--------------------------------------------------------------------------------

 

14.10.             Borrowers’ Undertaking to Agent.  Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
 
14.11.             No Reliance on Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Borrower, its Affiliates
or its agents, this Agreement, the Other Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
 
14.12.             Other Agreements.  Each of the Lenders agrees that it shall
not, without the express consent of Agent, and that it shall, to the extent it
is lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender.  Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
 
XV        BORROWING AGENCY.
 
15.1.               Borrowing Agency Provisions.
 
(a)          Each Borrower hereby irrevocably designates Borrowing Agent to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.

 
82

--------------------------------------------------------------------------------

 

(b)          The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
 
(c)           All Obligations shall be joint and several, and each Borrower
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of each Borrower shall
in no way be affected by any extensions, renewals and forbearance granted to
Agent or any Lender to any Borrower, failure of Agent or any Lender to give any
Borrower notice of borrowing or any other notice, any failure of Agent or any
Lender to pursue or preserve its rights against any Borrower, the release by
Agent or any Lender of any Collateral now or thereafter acquired from any
Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof.  Each Borrower waives all suretyship defenses.
 
15.2.               Waiver of Subrogation.  Each Borrower expressly waives any
and all rights of subrogation, reimbursement, indemnity, exoneration,
contribution of any other claim which such Borrower may now or hereafter have
against the other Borrowers or other Person directly or contingently liable for
the Obligations hereunder, or against or with respect to the other Borrowers’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full of the Obligations.
 
XVI        MISCELLANEOUS.
 
16.1.               Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York. Any judicial
proceeding brought by or against any Borrower with respect to any of the
Obligations, this Agreement, the Other Documents or any related agreement may be
brought in any court of competent jurisdiction in the State of New York, United
States of America, and, by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  Each Borrower hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to Borrowing Agent at its
address set forth in Section 16.6 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America, or, at the Agent’s option, by service upon Borrowing
Agent which each Borrower irrevocably appoints as such Borrower’s Agent for the
purpose of accepting service.  Nothing herein shall affect the right to serve
process in any manner permitted by law or shall limit the right of Agent or any
Lender to bring proceedings against any Borrower in the courts of any other
jurisdiction.  Each Borrower waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens.  Each Borrower
waives the right to remove any judicial proceeding brought against such Borrower
in any state court to any federal court.  Any judicial proceeding by any
Borrower against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the City of New York, State of New York.

 
83

--------------------------------------------------------------------------------

 

16.2.               Entire Understanding.
 
(a)           This Agreement and the documents executed concurrently herewith
contain the entire understanding between each Borrower, Agent and each Lender
and supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof.  Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
 
(b)          The Required Lenders, Agent with the consent in writing of the
Required Lenders, and Borrowers may, subject to the provisions of this Section
16.2 (b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by Borrowers, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Borrowers thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:
 
(i)           increase the Commitment Percentage, the maximum dollar commitment
of any Lender or the Maximum Revolving Advance Amount,
 
(ii)          extend the maturity of any Revolving Credit Note or the due date
for any amount payable hereunder, or decrease the rate of interest or reduce any
fee payable by Borrowers to Lenders pursuant to this Agreement,
 
(iii)         alter the definition of the term Required Lenders or alter, amend
or modify this Section 16.2(b),
 
(iv)          releasing all or substantially all of the Collateral,
 
(v)          change the rights and duties of Agent,

 
84

--------------------------------------------------------------------------------

 

(vi)          permit any Revolving Advance to be made if after giving effect
thereto the total of Revolving Advances outstanding hereunder would exceed the
Formula Amount for more than sixty (30) consecutive Business Days or exceed one
hundred and five percent (105%) of the Formula Amount, or
 
(vii)          increase the Advance Rates above the Advance Rates in effect on
the Closing Date.
 
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such Lender shall not respond or reply to Agent in writing
within five (5) days of delivery of such request, such Lender shall be deemed to
have consented to the matter that was the subject of the request.  In the event
that Agent requests the consent of a Lender pursuant to this Section 16.2 and
such consent is denied, then PNC may, at its option, require such Lender to
assign its interest in the Advances to PNC or to another Lender or to any other
Person designated by the Agent (the “Designated Lender”), for a price equal to
(i) the then outstanding principal amount thereof plus (ii) accrued and unpaid
interest and fees due such Lender, which interest and fees shall be paid when
collected from Borrowers.  In the event PNC elects to require any Lender to
assign its interest to PNC or to the Designated Lender, PNC will so notify such
Lender in writing within forty five (45) days following such Lender’s denial,
and such Lender will assign its interest to PNC or the Designated Lender no
later than five (5) days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.
 
16.3.               Successors and Assigns; Participations; New Lenders.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.
 
(b)          Each Borrower acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a
“Participant”).  Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that Borrowers shall not be required to pay to
any Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrowers be required to pay any such amount arising from the same circumstances
and with respect to the same Advances or other Obligations payable hereunder to
both such Lender and such Participant.  Each Borrower hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant’s interest in the Advances.

 
85

--------------------------------------------------------------------------------

 

(c)           Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Revolving Advances under this
Agreement and the Other Documents to one or more additional banks or financial
institutions and one or more additional banks or financial institutions may
commit to make Advances hereunder (each a “Purchasing Lender”), in minimum
amounts of not less than $1,000,000, pursuant to a Commitment Transfer
Supplement, executed by a Purchasing Lender, the transferor Lender, and Agent
and delivered to Agent for recording.  Upon such execution, delivery, acceptance
and recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose.  Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Commitment Percentages arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents.  Each Borrower
hereby consents to the addition of such Purchasing Lender and the resulting
adjustment of the Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents.  Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.
 
(d)           Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to an entity,
whether a corporation, partnership, trust, limited liability company or other
entity that (i) is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered, serviced or managed by the assigning Lender
or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Borrower hereby consents to the addition of such
Purchasing CLO.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.

 
86

--------------------------------------------------------------------------------

 

(e)           Agent shall maintain at its address a copy of each Commitment
Transfer Supplement and Modified Commitment Transfer Supplement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of each Lender and the outstanding principal, accrued and unpaid interest and
other fees due hereunder.  The entries in the Register shall be conclusive, in
the absence of manifest error, and each Borrower, Agent and Lenders may treat
each Person whose name is recorded in the Register as the owner of the Advance
recorded therein for the purposes of this Agreement.  The Register shall be
available for inspection by any Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.  Agent shall receive a fee
in the amount of $3,500 payable by the applicable Purchasing Lender and/or
Purchasing CLO upon the effective date of each transfer or assignment (other
than to an intermediate purchaser) to such Purchasing Lender and/or Purchasing
CLO.
 
(f)           Each Borrower authorizes each Lender to disclose to any Transferee
and any prospective Transferee any and all financial information in such
Lender’s possession concerning such Borrower which has been delivered to such
Lender by or on behalf of such Borrower pursuant to this Agreement or in
connection with such Lender’s credit evaluation of such Borrower.
 
16.4.               Application of Payments.  Agent shall have the continuing
and exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations.  To the extent that
any Borrower makes a payment or Agent or any Lender receives any payment or
proceeds of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.

 
87

--------------------------------------------------------------------------------

 

16.5.               Indemnity.  Each Borrower shall indemnify Agent, each Lender
and each of their respective officers, directors, Affiliates, attorneys,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including reasonable fees and
disbursements of counsel) which may be imposed on, incurred by, or asserted
against Agent or any Lender in any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent or any Lender is a party
thereto, except to the extent that any of the foregoing arises out of the
willful misconduct of the party being indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable judgment).  Without
limiting the generality of the foregoing, this indemnity shall extend to any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including
fees and disbursements of counsel) asserted against or incurred by any of the
indemnitees described above in this Section 16.5 by any Person under any
Environmental Laws or similar laws by reason of any Borrower’s or any other
Person’s failure to comply with laws applicable to solid or hazardous waste
materials, including Hazardous Substances and Hazardous Waste, or other Toxic
Substances.  Additionally, if any taxes (excluding taxes imposed upon or
measured solely by the net income of Agent and Lenders, but including any
intangibles taxes, stamp tax, recording tax or franchise tax) shall be payable
by Agent, Lenders or Borrowers on account of the execution or delivery of this
Agreement, or the execution, delivery, issuance or recording of any of the Other
Documents, or the creation or repayment of any of the Obligations hereunder, by
reason of any Applicable Law now or hereafter in effect, Borrowers will pay (or
will promptly reimburse Agent and Lenders for payment of) all such taxes,
including interest and penalties thereon, and will indemnify and hold the
indemnitees described above in this Section 16.5 harmless from and against all
liability in connection therewith.
 
16.6.               Notice.  Any notice or request hereunder may be given to
Borrowing Agent or any Borrower or to Agent or any Lender at their respective
addresses set forth below or at such other address as may hereafter be specified
in a notice designated as a notice of change of address under this Section.  Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6.  Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 or in accordance with any
subsequent unrevoked Notice from any such party that is given in accordance with
this Section 16.6.  Any Notice shall be effective:
 
(a)          In the case of hand-delivery, when delivered;
 
(b)          If given by mail, four days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
 
(c)          In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
 
(d)          In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;

 
88

--------------------------------------------------------------------------------

 

(e)           In the case of electronic transmission, when actually received;
 
(f)           In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such site) by
another means set forth in this Section 16.6; and
 
(g)          If given by any other means (including by overnight courier), when
actually received.
 
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.
 
(A)         If to Agent or PNC at:
 
PNC Business Credit
340 Madison Avenue, 11th floor
New York, NY 10173
Attention:      John Trott
Telephone:    (212) 752-6079
Facsimile:     (212) 303-0060


with a copy to:
 
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:     Lisa Pierce
Telephone:   (412) 762-6442
Facsimile:    (412) 762-8672


with an additional copy to:
 
Windels Marx Lane & Mittendorf, LLP
156 West 56th Street
New York, New York 10019
Attention: Michael J. Clain
Telephone: (212) 237-1035
Facsimile:  (212) 262-1215


(B)          If to a Lender other than Agent, as specified on the signature
pages hereof

 
89

--------------------------------------------------------------------------------

 

(C)          If to Borrowing Agent or any Borrower:
 
Zanett, Inc.
635 Madison Avenue, 15th Floor
New York, New York 10022
Attention:        Dennis Harkins
Telephone:      (212) 583-0300
Facsimile:       (212) 583-0221


with a copy to:


 
Drinker Biddle & Reath LLP

 
One Logan Square, Suite 2000,

 
Philadelphia, PA 19103-6996

 
Attn: Stephen T. Burdumy, Esq.

 
Telephone: (215) 988-2880

 
Facsimile:  (215) 988-2757



16.7.               Survival.  The obligations of Borrowers under Sections
2.2(f), 3.7, 3.8, 3.9, 4.19(b), 16.5 and 16.9, and the obligations of Lenders
under Section 14.7, shall survive termination of this Agreement and the Other
Documents and payment in full of the Obligations.
 
16.8.               Severability.  If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.
 
16.9.               Expenses.  All costs and expenses, including without
limitation reasonable attorneys’ fees (including the allocated costs of in-house
counsel) and disbursements incurred (a) by Agent in connection with the entering
into, modification, amendment or administration of this Agreement or any Other
Document, any consents or waivers hereunder or thereunder, or any related
agreements, documents and instruments, or (b) by Agent on its behalf or on
behalf of any Lender (i) in all efforts made to enforce payment of any
Obligation or effect collection of any Collateral, or (ii) in instituting,
maintaining, preserving, enforcing and foreclosing on Agent’s security interest
in or Lien on any of the Collateral, or maintaining, preserving or enforcing any
of Agent’s or any Lender’s rights hereunder under any Other Document and under
any related agreements, documents and instruments, whether through judicial
proceedings or otherwise, or (iii) in defending or prosecuting any actions or
proceedings arising out of or relating to Agent’s or any Lender’s transactions
with any Borrower or Subordinated Creditor, may be charged to Borrower’s Account
and shall be part of the Obligations.
 
16.10.             Injunctive Relief.  Each Borrower recognizes that, in the
event any Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
 
16.11.             Consequential Damages.  Neither Agent nor any Lender, nor any
agent or attorney for any of them, shall be liable to any Borrower (or any
Affiliate of any such Person) for indirect, punitive, exemplary or consequential
damages arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.

 
90

--------------------------------------------------------------------------------

 

16.12.             Captions.  The captions at various places in this Agreement
are intended for convenience only and do not constitute and shall not be
interpreted as part of this Agreement.
 
16.13.             Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.
 
16.14.             Construction.  The parties acknowledge that each party and
its counsel have reviewed this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments, schedules or exhibits thereto.
 
16.15.             Confidentiality; Sharing Information.  Agent, each Lender and
each Transferee shall hold all non-public information obtained by Agent, such
Lender or such Transferee pursuant to the requirements of this Agreement in
accordance with Agent’s, such Lender’s and such Transferee’s customary
procedures for handling confidential information of this nature; provided,
however, Agent, each Lender and each Transferee may disclose such confidential
information (a) to its examiners, Affiliates, outside auditors, counsel and
other professional advisors, (b) to Agent, any Lender or to any prospective
Transferees, and (c) as required or requested by any Governmental Body or
representative thereof or pursuant to legal process; provided, further that (i)
unless specifically prohibited by Applicable Law or court order, Agent, each
Lender and each Transferee shall use its reasonable best efforts prior to
disclosure thereof, to notify the applicable Borrower of the applicable request
for disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Borrower other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
once the Obligations have been paid in full and this Agreement has been
terminated.  Each Borrower acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by PNC (whether as Agent, a Lender or otherwise) or by
one or more Subsidiaries or Affiliates of PNC and each Borrower hereby
authorizes PNC to share any information delivered to it by such Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
PNC to enter into this Agreement, to any such Subsidiary or Affiliate of PNC, it
being understood that any such Subsidiary or Affiliate of PNC receiving such
information shall be bound by the provisions of this Section 16.15 as if it were
a Lender hereunder.  Such authorization shall survive the repayment of the other
Obligations and the termination of this Agreement.

 
91

--------------------------------------------------------------------------------

 

16.16.             Publicity.  Subject to the provisions of Section 16.15 of
this Agreement, each Borrower and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.
 
16.17.             Certifications From Banks and Participants; US PATRIOT
Act.  Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within 10 days after the Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.
 
[Remainder of page intentionally left blank; signature page follows]

 
92

--------------------------------------------------------------------------------

 

[Signature Page to Revolving Credit and Security Agreement]


Each of the parties has signed this Agreement as of the day and year first above
written.
 
ATTEST:
 
ZANETT, INC.
     
   
 
By: 
/s/ Dennis Harkins
   
Name:  Dennis Harkins
   
Title:  Chief Financial Officer
         
ZANETT COMMERCIAL SOLUTIONS, INC.
         
By:
/s/ Dennis Harkins
   
Name:  Dennis Harkins
   
Title:  Secretary
         
PNC BANK, NATIONAL ASSOCIATION,
   
as Lender and as Agent
     
   
 
By:
/s/ Sara V. Traberman
   
Name:  Sara V. Traberman
   
Title:  Senior Vice President
           
   
   
   

   
Attention: 
   
           
Commitment Percentage:  100%


 

--------------------------------------------------------------------------------

 

[Acknowledgement to Revolving Credit and Security Agreement]


STATE OF NEW YORK
)

 
) ss.

COUNTY OF NEW YORK
)



On this 28th day of January, 2011, before me personally came Dennis Harkins, to
me known, who, being by me duly sworn, did depose and say that s/he is the CFS
of ZANETT, INC., the corporation described in and which executed the foregoing
instrument; and that s/he signed her/his name thereto by order of the board of
directors of said corporation.


[Notary seal affixed here]
/s/ Mary Elizabeth Coyle
 
Notary Public

  

--------------------------------------------------------------------------------

  
STATE OF NEW YORK
)

 
) ss.

COUNTY OF NEW YORK
)



On this 28th day of January, 2011, before me personally came Dennis Harkins, to
me known, who, being by me duly sworn, did depose and say that s/he is the
Secretary of ZANETT COMMERCIAL SOLUTIONS, INC., the corporation described in and
which executed the foregoing instrument; and that s/he signed her/his name
thereto by order of the board of directors of said corporation.


[Notary seal affixed here]
/s/ Mary Elizabeth Coyle
 
Notary Public


 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 
Exhibits
         
Exhibit 1.2
 
Borrowing Base Certificate
Exhibit 2.1(b)
 
Form of Revolving Credit Note
Exhibit 5.5(a)
 
Financial Projections
Exhibit 8.1(j)
 
Financial Condition Certificate
Exhibit 16.3
 
Commitment Transfer Supplement
     
Schedules
         
Schedule 1.2
 
Permitted Encumbrances
Schedule 4.5
 
Equipment and Inventory Locations
Schedule 4.15(h)
 
Deposit and Investment Accounts
Schedule 4.19
 
Real Property
Schedule 5.1
 
Consents
Schedule 5.2(a)
 
States of Qualification and Good Standing
Schedule 5.2(b)
 
Subsidiaries
Schedule 5.4
 
Federal Tax Identification Number
Schedule 5.6
 
Prior Names
Schedule 5.8(b)
 
Litigation
Schedule 5.8(d)
 
Plans
Schedule 5.9
 
Intellectual Property, Source Code Escrow Agreements
Schedule 5.10
 
Licenses and Permits
Schedule 5.11
 
Default on Indebtedness
Schedule 5.14
 
Labor Disputes
Schedule 7.3
 
Guarantees
Schedule 7.8
  
Indebtedness


 

--------------------------------------------------------------------------------

 